Exhibit 10.49

 

Confidential Treatment Requested. Confidential portions of this document have
been redacted
and have been separately filed with the Commission.

 

 

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

 

 

Between

 

INCYTE CORPORATION

 

 

and

 

 

PFIZER INC.

 

Dated as of November 18, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

DEFINITIONS

 

4

 

 

 

 

2.

MANAGEMENT OF THE RESEARCH PROGRAM

 

17

 

 

 

 

2.1

 

JOINT RESEARCH COMMITTEE

 

17

2.2

 

MEETINGS

 

18

2.3

 

MINUTES

 

18

2.4

 

JRC FUNCTIONS AND POWERS

 

18

2.5

 

INDEPENDENCE

 

19

 

 

 

 

 

3.

CONDUCT OF THE RESEARCH PROGRAM

 

19

 

 

 

 

3.1

 

RESEARCH PLAN

 

19

3.2

 

CONDUCT OF RESEARCH

 

19

3.3

 

RESEARCH COSTS

 

19

3.4

 

RECORDS

 

20

3.6

 

TERMINATION OF RESEARCH PROGRAM

 

20

 

 

 

 

 

4.

HSR

 

20

 

 

 

 

4.1

 

HSR

 

20

 

 

 

 

 

5.

DEVELOPMENT AND COMMERCIALIZATION

 

21

 

 

 

 

5.1

 

TRANSITION PLAN

 

21

5.2

 

DEVELOPMENT PLAN

 

21

5.3

 

DEVELOPMENT INFORMATION EXCHANGE

 

21

5.4

 

DILIGENCE

 

22

5.5

 

REGULATORY AFFAIRS

 

22

5.6

 

MANUFACTURE AND SUPPLY

 

22

5.7

 

COSTS

 

23

5.8

 

TRADEMARKS

 

23

5.9

 

PRICING

 

23

 

 

 

 

 

6.

INCYTE PRODUCTS

 

23

 

 

 

 

6.1

 

DEVELOPMENT PLAN

 

23

6.2

 

REGULATORY AFFAIRS

 

23

6.3

 

MANUFACTURE AND SUPPLY

 

23

6.4

 

COSTS

 

23

6.5

 

TRADEMARKS

 

23

6.6

 

PRICING

 

23

6.7

 

INCYTE COMPOUNDS

 

23

 

 

 

 

 

7.

LICENSES AND RELATED RIGHTS

 

26

 

 

 

 

7.1

 

LICENSE TO PFIZER

 

26

7.2

 

SUBLICENSES AND LICENSE TO INCYTE

 

27

7.3

 

RESEARCH LICENSES

 

28

7.4

 

NON-COMPETE

 

29

7.5

 

ACQUISITION OF COMPETING PRODUCT

 

29

 

 

 

 

 

8.

FINANCIAL TERMS

 

30

 

 

 

 

8.1

 

UPFRONT PAYMENT

 

30

8.2

 

MILESTONE PAYMENTS

 

30

8.3

 

SALES MILESTONE PAYMENTS

 

34

8.4

 

ROYALTY PAYMENTS

 

34

8.5

 

PAYMENTS AND PAYMENT REPORTS

 

36

8.6

 

PAYMENT METHOD

 

36

8.7

 

TAXES

 

36

8.8

 

FOREIGN EXCHANGE

 

37

 

 

 

 

 

8.9

 

INTEREST

 

37

 

i

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

8.10

 

RECORDS; AUDITS

 

37

8.11

 

INTER-COMPANY SALES

 

37

8.12

 

ANIMAL PRODUCTS

 

37

 

 

 

 

 

9.

INTELLECTUAL PROPERTY

 

38

 

 

 

 

9.1

 

OWNERSHIP

 

38

9.2

 

FILING, PROSECUTION AND MAINTENANCE

 

38

9.3

 

NOTICES, MAINTENANCE AND RESTRICTIONS ON TRANSFER

 

41

9.4

 

PATENT TERM EXTENSIONS

 

42

9.5

 

INTERPRETATION OF PATENT JUDGMENTS

 

42

9.6

 

ANTI-STACKING

 

42

9.7

 

INFRINGEMENT

 

43

 

 

 

 

 

10.

CONFIDENTIALITY

 

46

 

 

 

 

10.1

 

TREATMENT OF CONFIDENTIAL INFORMATION

 

46

10.2

 

AUTHORIZED DISCLOSURE

 

46

10.3

 

PUBLICITY

 

47

10.4

 

PUBLICATIONS

 

48

10.5

 

REGISTRATION AND FILING OF THIS AGREEMENT

 

49

 

 

 

 

 

11.

TERM; TERMINATION; CHANGE OF CONTROL

 

49

 

 

 

 

11.1

 

TERM

 

49

11.2

 

TERMINATION BY PFIZER

 

49

11.3

 

MUTUAL TERMINATION RIGHTS

 

49

11.4

 

TERMINATION BY PFIZER OF PFIZER INDICATION

 

50

11.5

 

TERMINATION BY PFIZER OF ***

 

52

11.6

 

EFFECT OF TERMINATION

 

53

11.7

 

CHANGE OF CONTROL

 

58

11.8

 

BANKRUPTCY

 

58

 

 

 

 

 

12.

REPRESENTATIONS AND WARRANTIES

 

59

 

 

 

 

12.1

 

GENERAL REPRESENTATIONS AND WARRANTIES

 

59

12.2

 

REPRESENTATIONS AND WARRANTIES OF INCYTE

 

59

 

 

 

 

 

13.

INDEMNITIES

 

60

 

 

 

 

13.1

 

INDEMNIFICATION

 

60

13.2

 

PRODUCT LIABILITY INDEMNIFICATION

 

61

13.3

 

CONDITIONS TO INDEMNIFICATION

 

61

13.4

 

EXCLUSION OF DAMAGES

 

63

 

 

 

 

 

14.

DISPUTE RESOLUTION

 

63

 

 

 

 

14.1

 

DISPUTES

 

63

14.2

 

GOVERNING LAW; JURISDICTION

 

63

 

 

 

 

 

15.

MISCELLANEOUS

 

64

 

 

 

 

15.1

 

ENTIRE AGREEMENT; AMENDMENT

 

64

15.2

 

FORCE MAJEURE

 

64

15.3

 

NOTICES

 

64

15.4

 

UNITED STATES DOLLARS

 

65

15.5

 

ASSIGNMENT

 

65

15.6

 

COUNTERPARTS

 

65

15.7

 

FURTHER ACTIONS

 

66

15.8

 

SEVERABILITY

 

66

15.9

 

HEADINGS

 

66

15.10

 

NO WAIVER

 

66

15.11

 

NON-SOLICITATION OF EMPLOYEES

 

66

15.12

 

THIRD-PARTY BENEFICIARIES

 

66

15.13

 

BINDING EFFECT

 

66

 

ii

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT A: INCYTE PATENT RIGHTS

EXHIBIT B: RESEARCH PLAN

EXHIBIT C: TRANSITION PLAN

EXHIBIT D-1: ***

EXHIBIT D-2: ***

EXHIBIT D-3: ***

 

SCHEDULE 1.7(a)-(c): ***

SCHEDULE 1.27: ***

SCHEDULE 1.28: ***

SCHEDULE 1.29: ***

SCHEDULE 1.30: ***

SCHEDULE 1.31: ***

SCHEDULE 1.32: ***

SCHEDULE 1.33: ***

SCHEDULE 1.34: ***

SCHEDULE 1.35: ***

SCHEDULE 1.75: ***

SCHEDULE 6.7(a): ***

SCHEDULE 6.7(b): ***

SCHEDULE 10.3(a): PRESS RELEASE

SCHEDULE 10.3(b): PERMITTED DISCLOSURES

SCHEDULE 10.4 ***

 

iii

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

 

THIS COLLABORATIVE RESEARCH AND LICENSE AGREEMENT (the “Agreement”) is entered
into as of November 18, 2005 by and between INCYTE CORPORATION, a Delaware
corporation with its offices at Experimental Station, Route 141 and Henry Clay
Road, Building E336, Wilmington, DE 19880 (“Incyte”), and PFIZER INC., a
Delaware corporation with its offices at 235 East 42nd Street, New York, New
York 10017 (“Pfizer”). Incyte and Pfizer may be referred to herein individually
as a “Party” or collectively, as the “Parties”.

 

RECITALS

 

WHEREAS, Incyte owns certain patents, patent applications, technology, know-how
and scientific and technical information relating to CCR2 Antagonists;

 

WHEREAS, Pfizer has extensive experience and expertise in the development and
commercialization of pharmaceutical products, and desires to acquire an
exclusive license in the Territory (as defined below) to such patents, patent
applications, technology, know-how and scientific and technical information;

 

WHEREAS, Incyte desires to grant such license to Pfizer but also desires to
secure a grantback of certain rights and to have a right of reversion under
certain circumstances;

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement, the Parties agree as follows:

 

1.                                      DEFINITIONS

 

1.1          “Affiliate” means a person, corporation, partnership, or other
entity that controls, is controlled by or is under common control with a Party.
For the purposes of this Section 1.1, the word “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the Voting Stock of such
entity, or by contract or otherwise.

 

1.2          “Animal Product” has the meaning assigned to it in Section 8.12.

 

1.3          “API” has the meaning assigned to it in Section 11.5(c)(iii).

 

1.4          *** means, as diagnosed by a physician or other health care
provider, a ***. A drug developed for the treatment of ***, respectively.

 

1.5          *** means an inflammatory or autoimmune disease of the ***
diagnosed by a physician or other healthcare provider, *** shall also include
***

 

4

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1.6          “Business Day” means a day other than a Saturday, Sunday, bank or
other public holiday in the state of New York.

 

1.7          “CCR2 Antagonist” means a compound of less than 1,000 Daltons
Molecular Weight (MW) as the free base that is an inhibitor of CCR-2 (alpha
and/or beta isoforms) binding and activation by known ligands (Macrophage
Chemotactic Protein (MCP)-1, MCP-2, MCP-3 or MCP-4) with Inhibitory
Concentration (IC) 50 potency less than (a) *** as described in Schedule 1.7(b)
and (b) *** as described in Schedule 1.7(c). The Parties agree that the JRC may
amend, modify, replace or delete any of the assays described in Schedules
1.7(a)-(c) from time to time as it deems appropriate in accordance with Section
2.4(f).

 

1.8          “Change of Control” means that any of the following has occurred:

 

(a)           any Person or group that is a *** becomes the beneficial owner,
directly or indirectly, of fifty percent (50%) or more of the outstanding Voting
Stock or voting power over Voting Stock of (i) Incyte or (ii) any one or more
Persons which are direct or indirect parent holding companies of Incyte or
Affiliates controlling Incyte (Incyte, together with the Persons described in
clause (ii), each hereinafter referred to, individually, as an “Incyte Group
Company” and, collectively, as the “Incyte Group Companies”); or

 

(b)           any Incyte Group Company enters into an agreement with any Person
or group that is a *** providing for the sale or disposition of all or
substantially all of the assets of the Incyte Group Companies, on a consolidated
basis; or

 

(c)           any Incyte Group Company enters into an agreement with any Person
or group providing for a merger, reorganization, consolidation or other similar
transaction (or series of related transactions) of any Incyte Group Company with
such Person or any Affiliate of such Person, in each case, that is a *** (other
than with any of the Incyte Group Company’s wholly-owned subsidiaries) or with
such group that contains a ***, that results in the shareholders of the
applicable Incyte Group Company immediately before the occurrence of such
transaction (or series of transactions) beneficially owning less than a majority
of the outstanding Voting Stock or voting power over Voting Stock of the
surviving or newly-created entity in such transaction (or series of
transactions); or

 

(d)           a change in the board of directors of any Incyte Group Company in
which the individuals who constituted the board of directors of such Incyte
Group Company at the beginning of the two (2)-year period immediately preceding
such change (together with any other director whose election by the board of
directors of such Incyte Group Company or whose nomination for election by the
stockholders of such Incyte Group Company was approved by a vote of at least a
majority of the directors then in office either who were directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
directors then in office. This subsection (d) shall not apply if a majority of
the votes cast in favor of a majority of directors following such change were
cast by a single stockholder that is a ***; or

 

5

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

(e)           any Incyte Group Company enters into an agreement with any Person
providing for the matters described in subsection (a), (b) or (d) above;

 

For purposes of this definition of “Change of Control” only: (A) references to
any Incyte Group Company shall be deemed to include all successors in any
merger, consolidation, reorganization or similar transaction (or series of
related transactions) preceding any transaction (or series of related
transactions) described above; (B) “beneficial ownership” (and other correlative
terms) means beneficial ownership as defined in Rule 13d-3 under the United
States Securities and Exchange Act of 1934, as amended; it being understood and
agreed that “beneficial ownership” shall also include any securities which any
person or any of such person’s Affiliates has the right to acquire (whether such
right is exercisable immediately or only after the passage of time) pursuant to
any agreement, arrangement or understanding, or upon the exercise of conversion
rights, exchange rights, rights, warrants or options, or otherwise; (C) “group”
means group as defined in the Securities Exchange Act of 1934, as amended and
the rules of the Securities and Exchange Commission thereunder as in effect on
the date hereof; (D) “control” (including, with correlative meanings,
“controlled by”, “controlling” and “under common control with”) of an entity
means possession, direct or indirect, of (I) the power to direct or cause
direction of the management and policies of such entity (whether through
ownership of securities or partnership or other ownership interests, by contract
or otherwise), or (II) at least fifty percent (50%) of the voting securities
(whether directly or pursuant to any option, warrant or other similar
arrangement) or other comparable equity interests of such entity; (E) *** means
(x) any *** that had ***, (y) any one or more Persons that are direct or
indirect parent holding companies of subsidiaries of the *** described in clause
(x) above, or (z) any Affiliate of the *** described in clause (x) above; and
(F) *** means (x) any *** that had ***, (y) any one or more Persons that are
direct or indirect parent holding companies of subsidiaries of the *** described
in clause (x) above, or (z) any Affiliate of the *** described in clause (x)
above.

 

1.9          “Claim” has the meaning assigned to it in Section 13.1.

 

1.10        “Combination Product” means any human pharmaceutical product in
which one or more active pharmaceutical ingredients are either (i) physically,
chemically or otherwise combined or mixed with a Compound to produce a single
entity for commercial distribution or (ii) packaged together with a Compound or
any Pfizer Product in a single package or unit for commercial distribution.

 

1.11        “Commence” or “Commencement” when used to describe a Phase I Trial,
Phase II Trial, Phase II(b) Trial or Phase III Trial, means the first dosing of
the first patient for such trial.

 

6

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1.12        “Commercially Reasonable Efforts” means those efforts and resources
that Pfizer would use were it developing or commercializing its own
pharmaceutical products that are of similar market potential as the Pfizer
Products, taking into account product labeling or anticipated labeling, present
and future market potential, past performance of Pfizer Products and Pfizer’s
own pharmaceutical products that are of similar market potential, financial
return, medical and clinical considerations, present and future regulatory
environment and competitive market conditions, all as measured by the facts and
circumstances at the time such efforts are due. For the avoidance of doubt, in
evaluating financial return, Pfizer shall not consider any payments due to
Incyte pursuant to Sections 8.1, 8.2, 8.3 and 8.4.

 

1.13        “Competing Product” means any CCR2 Antagonist that ***

 

1.14        “Compound” means any CCR2 Antagonist *** that is covered by a claim
contained in any ***. All salts, prodrugs, esters, metabolites, solvates,
stereoisomers and polymorphs of a given Compound shall be considered to be the
same Compound.

 

1.15        “Control” means, with respect to any intellectual property right,
that a Party or an Affiliate of a Party owns or has a license to such item or
right, and has the ability to grant a license or sublicense in or to such right
without violating the terms of any agreement or other arrangement with any Third
Party.

 

1.16        “Damages” has the meaning assigned to it in Section 13.1.

 

1.17        “Development Plan” has the meaning assigned to it in Section 5.2.

 

1.18        *** means *** disorders that are diagnosed by a physician or other
health care provider as ***.

 

1.19        “Effective Date” means the later of (i) the date that the applicable
waiting period under the HSR Act shall have expired or been terminated with
respect to this Agreement and (ii) the date on which any investigations opened
by means of a second request or otherwise shall have been closed.

 

1.20        “FDA” means the United States Food and Drug Administration, or any
successor federal agency thereto.

 

1.21        “FDCA” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended, and the regulations promulgated thereunder.

 

1.22        “FTE” means the equivalent of one person working full time for a
twelve (12)-month period in a research or other relevant capacity, with full
time being defined as at least 1800 hours per year. In the interests of clarity,
a single individual who works more than 1800 hours in a single year shall be
treated as one FTE regardless of the number of hours worked.

 

7

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1.23        “Generic Market Share” means a fraction (expressed as a percentage),
the numerator of which shall be the aggregate total unit sales of all Generic
Products in a country in the Territory, and the denominator of which shall be
the aggregate total unit sales of all such Generic Products and the relevant
Pfizer Product in such country, based on data provided by IMS International, or,
if such data is not available from IMS International, such other reliable data
source as reasonably determined by Pfizer and reasonably agreed to by Incyte. In
the event IMS International data (or such other data source) is not sufficient
to determine the percentage market share for each country in the European Union,
the average percent market share of the countries in the European Union for
which data is available will be deemed to be the percent market share for those
countries in which the data is not available.

 

1.24        “Generic Product” means any pharmaceutical product, other than a
Pfizer Product, that (i) is sold under a marketing authorization granted by a
Regulatory Authority to a Third Party (who is not a permitted sublicensee
pursuant to Section 7.1), (ii) contains the same Compound as the relevant Pfizer
Product as its active pharmaceutical ingredient and (iii) can be or is
reasonably used for the same indication or indications as the relevant Pfizer
Product.

 

1.25        “Governmental Authority” means any court, agency, department or
other instrumentality of any foreign, federal, state, county, city or other
political subdivision.

 

1.26        “HSR Act” means the United States Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

 

1.27        “INCB-3284” means the Compound referred to by Incyte as INCB-3284 as
of the date of this Agreement, which Compound is as described in *** and as
depicted on Schedule 1.27 attached hereto.

 

1.28        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.28 attached hereto.

 

1.29        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.29 attached hereto.

 

1.30        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.30 attached hereto.

 

1.31        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.31 attached hereto.

 

1.32        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.32 attached hereto.

 

1.33        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.33 attached hereto.

 

8

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1.34        *** means the Compound referred to by Incyte as *** as of the date
of this Agreement, which Compound is as described in *** and as depicted on
Schedule 1.34 attached hereto.

 

1.35        “Incyte Compound” means (i) *** and as depicted on Schedule 1.35
attached hereto and (ii) ***  Schedule 1.35 shall be updated from time to time,
upon the request of either Party, to reflect additions or deletions that have
occurred after the Effective Date.

 

1.36        “Incyte Confidential Information” means all information about any
element of Incyte Technology, as well as any other information regarding the
business and operations of Incyte, that is disclosed (whether orally or in
writing) prior to or after the Effective Date by Incyte to Pfizer or its
Affiliates and (a) in the case of oral information, is outlined in a summary
prepared by Incyte and delivered to Pfizer promptly after such disclosure and
(b) in the case of written information, is designated “Confidential” in writing
by Incyte at the time of disclosure to Pfizer, to the extent that such
information is not (i) as of the date of disclosure to Pfizer, known to Pfizer
other than by virtue of a prior confidential disclosure to Pfizer by Incyte;
(ii) disclosed in published literature, or otherwise generally known to the
public through no fault or omission of Pfizer; (iii) obtained from a Third Party
free from any obligation of confidentiality to Incyte; (iv) independently
developed by Pfizer without access to the Incyte Confidential Information as
shown by competent written proof; or (v) is, in the reasonable opinion of legal
counsel, required to be disclosed under Law or in connection with any legal
proceeding; provided that, in the case of clause (v), Pfizer provides Incyte
sufficient prior notice (to the extent practicable) of such disclosure and
agrees to cooperate, at the request and sole expense of Incyte with Incyte’s
efforts to preserve the confidentiality of such information. All information
about the existence and terms of this Agreement shall be considered both Incyte
Confidential Information and Pfizer Confidential Information.

 

1.37        “Incyte Indication” means the treatment in humans of (i) MS or, (ii)
***

 

1.38        “Incyte Key Decision Points” means any of the following: (i) a
decision to progress an Incyte Compound from preclinical to clinical development
in an Incyte Indication or, if applicable, a Reverted Indication, (ii) with
respect to any Incyte Product, a decision with respect to whether Incyte’s
relevant go/no go criteria have been met prior to the Commencement of any Phase
II Trial or Phase III Trial and (iii) a decision to terminate research and
development for any Incyte Compound or Incyte Product or to terminate research
and development for a particular Incyte Indication or, if applicable, a Reverted
Indication.

 

1.39        “Incyte Patent Rights” means the Patent Rights listed in Exhibit A
and all Patent Rights that are Controlled by Incyte or any of its Affiliates and
cover Incyte Technology.

 

1.40        “Incyte Product” means any human or animal pharmaceutical product,
whether commercialized or in development, that contains at least one Incyte
Compound, alone or in combination with one or more active pharmaceutical
ingredients, and developed and indicated solely for the treatment of one or more
Incyte Indications or, if applicable, Reverted Indications.

 

9

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1.41        “Incyte Product Patent Rights” means all Incyte Patent Rights that
become Incyte Product Patent Rights pursuant to Sections 9.2(b)(ii) or 9.2(e).

 

1.42        “Incyte Program Patent Rights” means all Program Patent Rights that
become Incyte Program Patent Rights pursuant to Sections 9.2(c)(ii) or 9.2(e).

 

1.43        “Incyte Technology” means Technology that is or was (a) invented by
officers, employees or agents of, or consultants to, Incyte or any of its
Affiliates, alone or jointly with Third Parties, at any time outside of the
Research Program or (b) acquired by purchase, license, assignment or other means
from Third Parties by Incyte or any of its Affiliates, alone or jointly with
Third Parties, at any time outside of the Research Program; provided that ***,
then *** if (x) Incyte and all of its Affiliates comply with the provisions of
*** and (y) ***.

 

1.44        “IND” means an Investigational New Drug Application filed with the
FDA or the analogous application or filing filed with any analogous agency or
Government Authority outside of the United States (including any supra-national
agency such as in the European Union) necessary to Commence human clinical
trials in such jurisdiction, and including all regulations at 21 CFR § 312 et.
seq. and analogous foreign regulations.

 

1.45        “Joint Research Committee” or “JRC” has the meaning assigned to it
in Section 2.1(a).

 

1.46        “Launch” means, on a country-by-country and Pfizer Product-by-Pfizer
Product basis, the date of the first shipment of a Pfizer Product for commercial
sale (excluding any shipments for clinical trial purposes, compassionate use
programs or other similar programs) by Pfizer, its Affiliates or its
sublicensees to an unaffiliated Third Party in a country after receipt by Pfizer
of the first Regulatory Approval (and, in any country in which Price Approval is
necessary or relevant for a majority of the population to obtain access to
pharmaceutical products, Price Approval) for such Pfizer Product in such
country.

 

1.47        “Law” or “Laws” means all laws, statutes, rules, regulations,
orders, judgments and/or ordinances of any Governmental Authority.

 

1.48        “Major European Country” means the United Kingdom, Spain, France,
Germany or Italy.

 

1.49        “MS” means a demyelinating disease of the central nervous system
diagnosed by a physician or other health care provider as multiple sclerosis. 
MS includes (i) relapsing-remitting MS (RRMS), (ii) secondary progressive MS
(SPMS), (iii) primary progressive MS (PMS), (iv) progressive-relapsing MS
(PRMS), (v) clinical isolated syndrome (CIS) with MRI lesions and (vi) optic
neuritis due to MS.

 

10

--------------------------------------------------------------------------------


 

1.50        “NDA” means a New Drug Application under the FDCA filed with the FDA
with respect to a pharmaceutical product or the analogous application or filing
filed with any analogous agency or Governmental Authority outside of the United
States (including any supra-national agency such as in the European Union)
necessary for approval of a pharmaceutical product in such jurisdiction.

 

1.51        “Net Sales” means

 

(a)           with respect to a Pfizer Product (subject to subsection (b)
below), the amount invoiced by a Party or its Affiliate or a Third Party
sublicensee for sales of such Pfizer Product, to Third Parties, less, without
duplication, (i) actual bad debts related to such Pfizer Product and (ii) sales
returns and allowances actually paid, granted or accrued, including trade,
quantity and cash discounts and any other adjustments including those granted on
account of billing errors, rejected goods, damaged or defective goods, recalls,
returns, rebates, chargeback rebates, reimbursements or similar payments granted
or given to wholesalers or other distributors, buying groups, health care
insurance carriers or other institutions, adjustments arising from consumer
discount programs or other similar programs, customs or excise duties, sales
tax, consumption tax, value added tax, and other taxes (except income taxes) or
duties relating to sales, and any payment in respect of sales to the United
States government, any State government or any foreign government, or to any
Governmental Authority, or with respect to any government-subsidized program or
managed care organization; provided that all such deductions for payments in
respect of sales to the United States government, any State government, any
foreign government, any Governmental Authority, any government-subsidized
program or any managed care organization that apply collectively to multiple
pharmaceutical products shall be fairly allocated to the amounts invoiced for
Pfizer Products; and

 

(b)           in the case of a Combination Product,

 

(i)    if Pfizer and/or its Affiliates and/or any Third Party separately sells
in such country during such year when it sells such Combination Product both (1)
one or more Pfizer Products as a single chemical entity and (2) other products
containing active pharmaceutical ingredient(s) as a single chemical entity, both
of which are also contained in such Combination Product, then the Net Sales
attributable to such Combination Product during such year shall be calculated by
multiplying actual Net Sales of such Combination Product by the fraction A/(A+B)
where: A is the sum of Pfizer’s (or its Affiliates’ or Third Parties’, as
applicable) average Net Sales prices per daily dose during such year for each
Pfizer Product in such Combination Product as a single chemical entity in such
country and B is the sum of the average of Pfizer’s (or its Affiliates’ or Third
Parties’, as applicable) Net Sales prices per daily dose during such year in
such country, for each product(s) containing the active pharmaceutical
ingredient(s) in such Combination Product (other than the Pfizer Product) as a
single chemical entity;

 

(ii)   if Pfizer and/or its Affiliates and/or any Third Party separately sells,
in such country during such year when it sells such Combination Product, one or
more Pfizer Products as a single chemical entity but does not separately sell,
in such country, other products containing the active pharmaceutical
ingredient(s) that are also contained in such Combination Product, then the Net
Sales attributable to such Combination Product during such year shall be
calculated by multiplying the Net Sales of such Combination Product by the
fraction A/C where: A is the sum of Pfizer’s (or its Affiliates’ or Third
Parties’, as applicable) average Net Sales prices per daily dose during such
year for each Pfizer Product

 

11

--------------------------------------------------------------------------------


 

in such Combination Product as a single chemical entity in such country, and C
is Pfizer’s (or its Affiliates’ or Third Parties’, as applicable) average Net
Sales price per daily dose during such year for the Combination Product in such
country;

 

(iii)  if Pfizer and/or its Affiliates and/or Third Parties do not separately
sell, in such country during such year when it sells such Combination Products,
each Pfizer Product contained in the Combination Product, then the Net Sales
attributable to such Combination Product during such year shall be calculated by
multiplying the Net Sales of such Combination Product by the fraction 1/1+D
where D is the number of active pharmaceutical ingredients in such Combination
Product other than the Pfizer Products.

 

In all cases, Net Sales shall be determined from books and records maintained in
accordance with generally acceptable accounting principles in the United States,
consistently applied.

 

1.52        “Non-Proprietary Drug Product” has the meaning assigned to it in
Section 11.5(c)(iii).

 

1.53        “Note Purchase Agreement” means the Note Purchase Agreement, dated
the date hereof, between Pfizer Overseas Pharmaceuticals and Incyte, as amended
from time to time.

 

1.54        “Notes” means has the meaning assigned to it in the Note Purchase
Agreement.

 

1.55        “Patent Rights” means all claims contained in patent applications
and issued or granted patents, whether domestic or foreign, including
continuations, continuations-in-part, divisionals, provisionals and renewals,
and letters of patent granted with respect to any of the foregoing, patents of
addition, supplementary protection certificates, registration or confirmation
patents and all reissues, re-examination and extensions thereof and any patent
restoration or extension period granted by a Governmental Authority, including
compensation for patent term lost during the clinical trial or Regulatory
Approval process. Inventorship of Patent Rights, including sole and joint
inventorship, shall be determined according to applicable United States Law at
the time such determination is made.

 

1.56        “Person” means an individual, corporation, partnership, company,
joint venture, unincorporated organization, limited liability company or
partnership, sole proprietorship, association, bank, trust company or trust,
whether or not legal entities, or any Governmental Authority.

 

1.57        “Pfizer Confidential Information” means all information about any
element of Pfizer Technology, as well as any other information regarding the
business and operations of Pfizer, that is disclosed (whether orally or in
writing) prior to or after the Effective Date by Pfizer to Incyte or its
Affiliates and (a) in the case of oral information, is outlined in a summary
prepared by Pfizer and delivered to Incyte promptly after such disclosure and
(b) in the case of written information, is designated “Confidential” in writing
by Pfizer at the time of disclosure to Incyte, to the extent that such
information is not (i) as of the date of disclosure to Incyte, known to Incyte
other than by virtue of a prior confidential disclosure to Incyte by Pfizer;
(ii) disclosed in published literature, or otherwise generally known to the
public through no fault or omission of Incyte; (iii) obtained from a Third Party
free from any obligation of confidentiality to Pfizer; (iv) independently
developed by Incyte without access to the Pfizer Confidential Information as
shown by competent written proof; or (v) is, in the reasonable opinion of legal
counsel, required to be disclosed under Law or in connection with a legal
proceeding; provided that, in the case of

 

12

--------------------------------------------------------------------------------


 

clause (v), Incyte provides Pfizer sufficient prior notice (to the extent
practicable) of such disclosure and agrees to cooperate, at the request and sole
expense of Pfizer with Pfizer’s efforts to preserve the confidentiality of such
information. All information about the existence and terms of this Agreement
shall be considered both Incyte Confidential Information and Pfizer Confidential
Information.

 

1.58        “Pfizer Indication” means any indication that is not an Incyte
Indication or, if applicable, a Reverted Indication.

 

1.59        “Pfizer Key Decision Points” means any of the following: (i) with
respect to any Pfizer Product, a decision with respect to whether Pfizer’s
relevant go/no go criteria have been met prior to the Commencement of any Phase
II Trial or Phase III Trial and (ii) a decision to terminate research and
development for any Pfizer Product or to terminate research and development for
a particular Pfizer Indication.

 

1.60        “Pfizer Patent Rights” means all Patent Rights that are Controlled
by Pfizer or any of its Affiliates, claim any CCR2 Antagonist (or any salt,
prodrug, ester, metabolite, solvate, stereoisomer or polymorph of any such CCR2
Antagonist) as a composition of matter and are (a) invented by officers,
employees or agents of, or consultants to, Pfizer or any of its Affiliates,
alone or jointly with Third Parties, (b) invented by officers, employees or
agents of, or consultants to, a Third Party or (c) jointly invented by officers,
employees or agents of, or consultants to, both Incyte and Pfizer or any of
their respective Affiliates, in each case, alone or jointly with Third Parties;
provided that, in the case of each of clauses (a), (b) and (c), such CCR2
Antagonist (or any salt, prodrug, ester, metabolite, solvate, stereoisomer or
polymorph of any such CCR2 Antagonist) covered by such claim was invented in a
research program directed toward the identification of CCR2 Antagonists during
the period beginning on the first day after the expiration of the Research Term
and ending on the one (1) year anniversary of such day.

 

1.61        “Pfizer Process Patent Claims” means any claim contained in a Patent
Right that is Controlled by Pfizer or any of its Affiliates, the subject matter
of which (i) was invented by either (a) officers, employees or agents of, or
consultants to, Pfizer or any of its Affiliates, alone or jointly with Third
Parties, or (b) officers, employees or agents of, or consultants to, a Third
Party, in the case of each of clauses (a) and (b), during the Term in a program
directed toward the development of CCR2 Antagonists (other than the Research
Program) and (ii) is directed to a manufacturing process (including synthesis,
purification, formulation or analytical methods or intermediates) that was
actually used by Pfizer or any of its Affiliates in the manufacturing or
processing of active pharmaceutical ingredient for a Compound or a Pfizer
Product that contains a Compound as the sole active pharmaceutical ingredient.

 

1.62        “Pfizer Product” means any human pharmaceutical product (including
any Combination Product), whether commercialized or in development, in all
dosage forms and formulations that contains a Compound.

 

1.63        “Pfizer Proprietary Process Patent Claims” means any claim contained
in a Patent Right that is Controlled by Pfizer or any of its Affiliates, the
subject matter of which (i) was invented by either (a) officers, employees or
agents of, or consultants to, Pfizer or any of its Affiliates, alone or jointly
with Third Parties, or (b) officers, employees, or agents of, or consultants to,
a Third Party, in the case of each of clauses (a) and (b), at any time outside
of a program directed toward the development of CCR2 Antagonists and (ii) is
directed to a manufacturing process (including purification, formulation or
analytical methods) that was

 

13

--------------------------------------------------------------------------------


 

actually used by Pfizer or any of its Affiliates in the manufacturing or
processing of an applicable Pfizer Product that contains a Compound as the sole
active pharmaceutical ingredient, which process was used to manufacture the
formulated Pfizer Product from active pharmaceutical ingredient. For clarity,
Pfizer Proprietary Process Patent Claims do not include claims to the extent
they cover a process for manufacturing bulk active pharmaceutical ingredient.

 

1.64        “Pfizer Quarter” means (i) in the United States, each of the four
(4) thirteen (13)-week periods used by Pfizer in its audited financial reports,
the first such period commencing on January 1 of any year and (ii) in any
country in the Territory other than the United States, each of the four (4)
thirteen (13)-week periods used by Pfizer in its audited financial reports, the
first such period commencing on December 1 of any year.

 

1.65        “Pfizer Technology” means Technology that is or was (a) invented by
officers, employees or agents of, or consultants to, Pfizer or any of its
Affiliates, alone or jointly with Third Parties, at any time outside of the
Research Program or (b) acquired by purchase, license, assignment or other means
from Third Parties by Pfizer or any of its Affiliates, alone or jointly with
Third Parties, at any time outside of the Research Program; provided that such
Technology was (i) disclosed to Incyte during the Term or in the course of
Pfizer’s performance of its obligations pursuant to Section 11.6(b)(ii) and (ii)
actually used in connection with the discovery or development of any Compound,
Incyte Compound or Pfizer Product.

 

1.66        “Pfizer Use Patent Claims” means any claim contained in a Patent
Right that is Controlled by Pfizer or any of its Affiliates, the subject matter
of which (i) was invented by (a) officers, employees or agents of, or
consultants to, Pfizer or any of its Affiliates, alone or jointly with Third
Parties, or (b) officers, employees or agents of, or consultants to, a Third
Party, in the case of each of clauses (a) and (b), during the Term in a program
directed toward the development of CCR2 Antagonists (other than the Research
Program) and (ii) is directed to the therapeutic use of a Compound or an Incyte
Compound or Incyte Product for an Incyte Indication or, if applicable, a
Reverted Indication or, in the case of Section 11.6(b)(ii)(E) only, any
indication.

 

1.67        “Phase I Trial” means a clinical trial that is the first
introduction into humans of a Pfizer Product.

 

1.68        “Phase II Trial” means a clinical trial, other than a Phase III
Trial, that is intended to test the effectiveness of a Pfizer Product, or an
Incyte Product, as the case may be, for a specific indication in patients with
the disease or condition under study.

 

1.69        “Phase II(b) Trial” means a Phase II Trial that is intended to
establish the dosing regimen for use in a Phase III Trial of a Pfizer Product or
an Incyte Product, as the case may be, for a specific indication.

 

1.70        “Phase III Trial” means a clinical trial that is intended to form
the primary basis of an effectiveness claim in approved product labeling for a
Pfizer Product or an Incyte Product, as the case may be.

 

1.71        “Price Approval” means, in countries where Governmental Authorities
or Regulatory Authorities authorize for reimbursement, or approve or determine
pricing for pharmaceutical products for reimbursement or otherwise, receipt (or,
if required to make such

 

14

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

authorization, approval or determination effective, publication) of such
reimbursement authorization or pricing approval or determination.

 

1.72        “Program Patent Rights” means all Patent Rights that are Controlled
by Pfizer or any of its Affiliates and cover Program Technology.

 

1.73        “Program Technology” means Technology that is or was (a) invented by
officers, employees or agents of, or consultants to, Incyte or any of its
Affiliates, alone or jointly with Third Parties, in the course of performing the
Research Plan during the Research Term, (b) jointly invented by officers,
employees or agents of, or consultants to, both Incyte and Pfizer or any of
their respective Affiliates, in each case, alone or jointly with Third Parties,
in the course of performing the Research Plan during the Research Term, (c)
invented by officers, employees or agents of, or consultants to, Pfizer or any
of its Affiliates, alone or jointly with Third Parties, in the course of
performing the Research Plan during the Research Term or (d) acquired by
purchase, license, assignment or other means from Third Parties by Incyte or any
of its Affiliates, by Incyte and Pfizer or any of their respective Affiliates or
by Pfizer or any of its Affiliates, in each case, alone or jointly with Third
Parties, in order for such Party (or Parties) to perform the Research Plan
during the Research Term; provided that ***, then *** if (x) Incyte and all of
its Affiliates comply with the provisions of *** and (y) ***.

 

1.74        *** means an *** disease that is characterized by ***. A patient is
diagnosed with ***.

 

1.75        *** means the indications set forth on Schedule 1.75 attached
hereto.

 

1.76        “Regulatory Approval” means any and all approvals, excluding any
INDs, but including supplements and amendments, licenses, registrations or
authorizations (other than Price Approvals) of any national, supra-national
(e.g., the European Commission or the Council of the European Union), regional,
state or local regulatory agency, department, bureau,

 

15

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

commission, council or other Governmental Authority, that are necessary for the
manufacture, distribution, use, marketing or sale of a pharmaceutical product in
a regulatory jurisdiction.

 

1.77        “Regulatory Authority” means any Governmental Authority with
responsibility for granting any Regulatory Approval or with whom an IND is
filed, including the FDA and any drug regulatory authority of countries of the
European Union and Japan, and, where applicable, any ethics committee or any
equivalent review board.

 

1.78        “Regulatory Filing” means any NDA, IND, or any foreign counterparts
thereof and any other filings required by Regulatory Authorities relating to the
study, manufacture or commercialization of a pharmaceutical product.

 

1.79        “Representatives” has the meaning assigned to it in Section 13.1.

 

1.80        “Research Plan” has the meaning assigned to it in Section 3.1.

 

1.81        “Research Program” means the research program established by the
Parties pursuant to Article 3.

 

1.82        “Research Term” means the period beginning on the Effective Date and
ending on ***.

 

1.83        “Reverted Indication” means any Pfizer Indication that has been
reverted to Incyte pursuant to Section 11.4.

 

1.84        “Royalty Term Expiration Date” means on a country-by-country and
Pfizer Product-by-Pfizer Product basis, the later to occur of:  (A) the date on
which the manufacture, use, sale, offer for sale or importation of such Pfizer
Product (i) ceases to be covered by a Valid Claim under any ***, (ii) ceases to
be covered by a Valid Claim under any *** and (iii) ceases to be covered by a
Valid Claim under any ***, as applicable, or (B) the *** year anniversary of the
Launch of such Pfizer Product in such country.

 

1.85        “Security Agreement” means the Security Agreement, dated the date
hereof, between Pfizer and Incyte.

 

1.86        “Technology” means all scientific and technical information and
data, including know-how, trade secrets and technology related thereto, that are
or were used in connection with the discovery, development or commercialization
of any CCR2 Antagonist. Technology does not include any Patent Rights.

 

1.87        “Term” has the meaning assigned to it in Section 11.1.

 

1.88        “Territory” means worldwide.

 

1.89        “Third Party” means a Person other than (a) Pfizer, (b) Incyte or
(c) an Affiliate of either of them.

 

1.90        “Transition Plan” has the meaning assigned to it in Section 5.1.

 

16

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

1.91        “Valid Claim” means a claim of any issued, unexpired United States
or granted foreign patent included within the patents under the ***, as the case
may be, that has not been revoked, dedicated to the public, disclaimed,
abandoned or held invalid or unenforceable by a court or other Governmental
Authority of competent jurisdiction in an unappealed or unappealable decision,
and that has not been explicitly disclaimed, or admitted by Incyte with respect
to ***, as the case may be, in writing to be invalid or unenforceable or of a
scope not covering Pfizer Products through reissue, disclaimer or otherwise.

 

1.92        “Voting Stock” means securities of any class or series of a
corporation, association or other entity, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote generally in matters put
before the shareholders or members of such corporation, association or other
entity.

 

1.93        Construction. Except where expressly stated otherwise in this
Agreement, the following rules of interpretation apply to this Agreement: (i)
“include”, “includes” and “including” are not limiting; (ii) definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms; (iii) references to an agreement or instrument mean such
agreement or instrument as from time to time amended, modified or supplemented;
(iv) references to a Person are also to its permitted successors and assigns;
(v) references to an “Article”, “Section”, “Exhibit” or “Schedule” refer to an
Article or Section of, or any Exhibit or Schedule to, this Agreement unless
otherwise indicated; (vi) the word “will” shall be construed to have the same
meaning and effect as the word “shall”; and (vii) the word “any” shall mean “any
and all” unless otherwise indicated by context. In the event an ambiguity or a
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
provisions of this Agreement.

 

2.                                      MANAGEMENT OF THE RESEARCH PROGRAM

 

2.1          Joint Research Committee.

 

(a)           The Research Program established by this Agreement shall be
overseen by a joint research committee composed of three (3) representatives
from each Party (the “Joint Research Committee” or “JRC”). The Parties shall
designate their JRC representatives within ten (10) Business Days after the
Effective Date. An alternate member designated by a Party may serve temporarily
in the absence of a permanent member of the JRC for such Party. Each Party shall
designate one of its representatives as a co-chair of the JRC. The co-chairs of
the JRC shall be jointly responsible for setting the agenda for each meeting,
and each co-chair will be responsible for chairing alternating JRC meetings.
From time to time, the JRC may establish subcommittees or subordinate committees
(that may or may not include members of the JRC itself) to oversee particular
projects or activities, and such subcommittees or subordinate committees shall
be constituted and shall operate as the JRC agrees. After the end of the
Research Term, the JRC shall only meet if necessary to fulfill its duties under
Sections 2.4(f) and 2.4(g).

 

(b)           All decisions of the JRC made pursuant to this Agreement shall be
made by consensus; provided, however, that in the event of a disagreement
between Pfizer and Incyte,

 

17

--------------------------------------------------------------------------------


 

subject to Sections 2.1(c) and 2.1(d) below, the Pfizer co-chair of the JRC
shall have the final decision-making authority.

 

(c)           Any changes to the Research Plan that materially expand Incyte’s
obligations or require Incyte to materially increase its efforts or materially
alter the nature of the services provided by Incyte shall require the unanimous
consent of the JRC. If the JRC fails to reach unanimous consent regarding any
such change to the Research Plan, then the obligations of Incyte shall not be
increased and the nature of the services provided by Incyte shall not be
altered.

 

(d)           Any changes to the assays used to define CCR2 Antagonists that are
described in Schedules 1.7(a)-(c) shall require the unanimous consent of the
JRC. If the JRC fails to reach unanimous consent regarding any such change to
such assays, then such assays shall not be changed.

 

2.2          Meetings. The JRC shall hold meetings at such times and places as
shall be determined by the JRC (it being expected that any in-person meetings
will alternate between the appropriate offices of each Party), but in no event
shall such meetings be held less frequently than once every calendar quarter
during the Research Term; and the JRC may:

 

(a)           conduct meetings in person, by videoconference or by telephone
conference;

 

(b)           invite other personnel of the Parties to attend meetings of the
JRC as appropriate to the agenda for such meeting, after giving advance notice
to the other Party;

 

(c)           act without a meeting if, prior to such action, a consent thereto
is signed by the co-chairs of the JRC; and

 

(d)           by unanimous consent, amend or expand upon the foregoing
procedures for its internal operation.

 

2.3          Minutes. At each meeting, the JRC shall elect a secretary who will
prepare minutes after each meeting, reporting in reasonable detail the actions
taken by the JRC during such meeting, issues requiring resolution, and
resolutions of previously reported issues. Such minutes are to be reviewed and,
if reasonably complete and accurate, signed by one JRC member from each Party.
The secretary shall revise such minutes as necessary to obtain such signatures.

 

2.4          JRC Functions and Powers. The research activities of the Parties
under the Research Plan shall be managed by the JRC only to the extent set forth
herein (unless otherwise mutually agreed in writing by the Parties). The JRC
shall foster the collaborative relationship between the Parties in order to
assist each Party in fulfilling its obligations under the Research Plan, and
shall in particular:

 

(a)           encourage and facilitate ongoing cooperation and information
exchange between the Parties;

 

(b)           monitor the progress of the Research Program and the Parties’
diligence in carrying out their responsibilities thereunder;

 

18

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

(c)           subject to Section 2.1 (c), prepare any amendments to the Research
Plan, if the JRC should determine that any such amendments are necessary;

 

(d)           set priorities, allocate tasks and coordinate activities between
the Parties, in each case as required to perform the Research Program;

 

(e)           perform such other functions as appropriate to further the
purposes of the Research Plan as mutually determined by the Parties;

 

(f)            subject to Section 2.1(d), amend, modify, replace or delete any
of the assays used to define CCR2 Antagonists, as described in Schedules
1.7(a)-(c), if the JRC should determine that any such change is necessary; and

 

(g)           discuss issues relating to the ***, including if *** from the ***,
the *** and ***

 

Except as set forth in Sections 2.4(c) and 2.4(f), the JRC shall have no power
to amend this Agreement and shall have only such powers as are specifically
delegated to it in this Agreement.

 

2.5          Independence. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Incyte
and Pfizer is that of independent contractors and neither Party shall have the
power to bind or obligate the other Party in any manner, other than as is
expressly set forth in this Agreement. Incyte and Pfizer are not joint
venturers, partners, principal and agent, employer and employee, and have no
other relationship other than independent contracting parties.

 

3.                                      CONDUCT OF THE RESEARCH PROGRAM

 

3.1          Research Plan. The Parties shall conduct the Research Program
according to the research plan (as amended from time to time, the “Research
Plan”). The initial Research Plan has been approved by the Parties concurrent
with the execution of this Agreement and is attached hereto as Exhibit B. The
Research Plan may be amended from time to time by the JRC during the Research
Term based upon the data obtained in the Research Program and in accordance with
Sections 2.1(c) and 2.4(c); provided that such amendments (i) are in writing and
signed by both Parties if required by Section 2.1(c) and (ii) do not violate or
contradict any provision of this Agreement. In the event of an inconsistency or
disagreement between the Research Plan and this Agreement, the terms of this
Agreement shall prevail.

 

3.2          Conduct of Research. The Parties shall conduct the Research Program
in compliance in all material respects with the requirements of applicable Laws
and use reasonably diligent efforts to achieve the objectives of the Research
Program and the Research Plan efficiently and expeditiously. Each Party shall
promptly inform the other about all inventions within Program Technology that
are made in the performance of the Research Program or the Research Plan.

 

3.3          Research Costs. Except as provided in this Section 3.3, each Party
shall bear its own internal costs and any external payments to Third Parties
that it incurs in the course of the

 

19

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Research Program unless otherwise agreed by the JRC. Pfizer shall reimburse
Incyte for the number of FTEs specified in the Research Plan at a rate equal to
(i) *** and *** and (ii) *** for *** and ***. Incyte shall bill Pfizer for such
FTE costs at the beginning of each calendar quarter, and Pfizer shall make all
such payments by wire transfer, in accordance with the wire instructions set
forth in Section 8.6, within thirty (30) days after its receipt of each such
invoice from Incyte.

 

3.4          Records. Each Party shall maintain complete and accurate records of
all work conducted under the Research Program and all results, data and
developments made pursuant to its efforts under the Research Program. Such
records shall reflect work done and results achieved in the performance of the
Research Program in sufficient detail and in a manner appropriate for patent and
regulatory purposes. Subject to bona fide confidentiality obligations to a Third
Party, each Party shall have the right to request copies of such records of the
other Party at reasonable times and upon reasonable notice to the extent
necessary or useful for such Party to conduct its research or perform its other
obligations under this Agreement, or to secure or enforce patents licensed under
this Agreement.

 

3.5          Reports. During the Research Term, each Party shall report to the
JRC no less than once per calendar quarter, and such reports shall consist of a
written progress report summarizing the work performed under the Research Plan
since the previous report. The JRC shall define the format and the nature of the
content of such quarterly reports, which format and nature shall be adopted by
both Parties.

 

3.6          Termination of Research Program. The Research Program and the
Research Plan shall automatically terminate on the effective date of any
termination of this Agreement pursuant to Section 11.2 or 11.3. In addition,
Pfizer may terminate the Research Program and the Research Plan if Incyte has
materially breached its obligations under Article 3 of this Agreement or under
the Research Plan, such termination to be effective thirty (30) days after
Incyte’s receipt of a notice from Pfizer to such effect in accordance with
Section 15.3; provided that if Incyte has cured such breach prior to the
expiration of such thirty (30)-day period, then the Research Program and
Research Plan shall remain in effect pursuant to the terms thereof. As a result
of any termination in accordance with this Section 3.6, Article 2 (other than
Sections 2.4(f) and 2.4(g)), Article 3, the Research Program and the Research
Plan shall cease to be in effect and neither Party shall have any further
obligations with respect thereto.

 

4.                                      HSR.

 

4.1          HSR. Pfizer (or its Affiliate) and Incyte (or its Affiliate) shall
take (or shall cause such Affiliate to take, if applicable) (i) all actions
necessary at the earliest practicable date to make the filing required under the
HSR Act and (ii) reply at the earliest practicable date with any requests for
information received from the United States Federal Trade Commission (“FTC”) or
Antitrust Division of the United States Department of Justice (“DoJ”) pursuant
to the HSR Act. The Parties shall, to the extent reasonably practicable, consult
with one another prior to making any filings, responses to inquiries or other
contacts with the FTC or DoJ concerning the transactions contemplated hereby.
Pfizer shall pay any fees in connection in with the HSR filing, other than any
Incyte legal fees or expenses.

 

20

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

5.                                      DEVELOPMENT AND COMMERCIALIZATION

 

5.1          Transition Plan. In order to ensure the smooth transition of
ongoing development activities for the Compounds that Incyte has licensed to
Pfizer pursuant to Section 7.1 and to facilitate the transfer of the Incyte
Technology to Pfizer, the Parties hereby agree to comply with the provisions of
the transition plan (the “Transition Plan”), which is attached hereto as Exhibit
C. In the event of an inconsistency or disagreement between the Transition Plan
and this Agreement, the terms of this Agreement shall prevail.

 

5.2          Development Plan. The development of each Pfizer Product shall be
governed by a development plan that describes the proposed overall program of
development (the “Development Plan”). The initial Development Plans for *** and
*** are attached hereto as Exhibits D-1, D-2 and D-3, respectively
(collectively, the “Initial Development Plan”). Pfizer shall have the sole right
and responsibility for preparing the Development Plan for each Pfizer Product.
All decisions with respect to the creation, modification and implementation of
the Initial Development Plan, all other such Development Plans and all
development activities shall be made by Pfizer in its sole discretion; provided
that Pfizer will present a draft Development Plan for each Pfizer Product and
any material changes to the Initial Development Plan to the Development
Committee and will give due consideration to any comments of Incyte thereto.

 

5.3          Development Information Exchange.

 

(a)           Development Committee. The Parties shall establish a development
committee (the “Development Committee”) for the sole purpose of reviewing and
discussing (i) past and current material development activities and (ii) as
appropriate, future material development activities for Pfizer Products and
Incyte Products. The Development Committee shall have no decision-making
authority.

 

(b)           Members. The Development Committee shall consist of no more than
four (4) representatives of Incyte and no less than four (4) representatives of
Pfizer. Depending on the number of Pfizer Products in development at any given
time, Pfizer shall have the flexibility to add additional members to the
Development Committee, as appropriate. The Development Committee shall be
chaired by one of the Pfizer representatives (the “Committee Chair”).

 

(c)           Meetings. During the period beginning on the Effective Date and
ending, on a Pfizer Product-by-Pfizer Product basis, after the first Launch of
such Pfizer Product (the “Meeting Period”), the Development Committee shall meet
quarterly (each such meeting, a “Development Committee Meeting”). The Parties
agree that the ***. The Parties further agree that a Development Committee
Meeting will be ***; provided that in no event will the Parties be required to
meet more than four (4) times in any calendar year as a result of such
scheduling. All Development Committee Meetings may be conducted in person, by
videoconference or by teleconference at such times and such Pfizer or Incyte
locations as shall be determined by the Development Committee. In-person
meetings of the Development Committee will alternate between appropriate offices
of each Party. The Parties shall each bear all expenses of their respective
representatives relating to their participation on the Development Committee.

 

21

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

(d)           Reports. During the Meeting Period, (i) Pfizer shall provide
quarterly written reports (“Pfizer Development Reports”) to the Incyte
representatives on the Development Committee, which contain (x) a summary of
material development activities with respect to Pfizer Products since the last
Pfizer Development Report and (y) if applicable, draft Development Plans for
Pfizer Products and (ii) Incyte shall provide quarterly written reports (“Incyte
Development Reports” and, together with Pfizer Development Reports, “Development
Reports”) to the Pfizer representatives on the Development Committee, which
contain (x) a summary of material development activities with respect to Incyte
Products since the last Incyte Development Report and (y) if applicable, draft
development plans for Incyte Products. The Parties will use reasonable efforts
to provide their respective Development Reports to the Development Committee
representatives at least five (5) Business Days before the next Development
Committee Meeting. All Pfizer Development Reports and Development Plans for
Pfizer Products shall be deemed Pfizer Confidential Information. All Incyte
Development Reports and development plans for Incyte Products shall be deemed
Incyte Confidential Information.

 

(e)           Notices. Each Party shall deliver to the other Party the following
notices: (i) prior to any decision being made by a Party with respect to a
Pfizer Key Decision Point or an Incyte Key Decision Point, as the case may be,
such Party shall notify the other Party that such Pfizer Key Decision Point or
Incyte Key Decision Point is under consideration; provided that Pfizer will use
reasonable efforts to deliver any such notice sufficiently in advance of a
decision being made with respect to a Pfizer Key Decision Point ***, (ii) no
later than ten (10) Business Days after a Party has made a final decision with
respect to a Pfizer Key Decision Point or an Incyte Key Decision Point, as the
case may be, such Party shall notify the other Party of such decision, (iii) no
later than ten (10) Business Days (x) after a Party receives Regulatory Approval
of an NDA in the United States for a Pfizer Product or an Incyte Product, as the
case may be, or (y) after the Launch of a Pfizer Product or an Incyte Product,
as the case may be, in a Major European Country or Japan, the Party receiving
such Regulatory Approval or Launching such Pfizer Product or Incyte Product, as
the case may be, shall notify the other Party of the receipt of such Regulatory
Approval or such Launch, as the case may be.

 

5.4          Diligence.

 

(a)           Pfizer will use Commercially Reasonable Efforts to carry out the
Initial Development Plan, as it may be amended in accordance with Section 5.2.

 

(b)           Pfizer will use Commercially Reasonable Efforts to develop, seek
Regulatory Approval for and commercialize Pfizer Products on a
country-by-country and Pfizer Product-by-Pfizer Product basis.

 

5.5          Regulatory Affairs. Pfizer shall own and be responsible for
preparing and submitting all Regulatory Filings and seeking and maintaining all
Regulatory Approvals for all Pfizer Products, including preparing all reports
necessary as part of a Regulatory Filing or Regulatory Approval.

 

5.6          Manufacture and Supply. Pfizer shall be responsible for the
manufacture of all preclinical and clinical materials for each Pfizer Product,
for the commercial supply of each Pfizer Product and for all costs associated
therewith.

 

22

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

5.7          Costs. Pfizer shall be responsible for all costs associated with
the development and commercialization of Pfizer Products that are incurred by it
after the Effective Date. In addition, Pfizer agrees to pay the costs that are
specified in the Transition Plan.

 

5.8          Trademarks. Pfizer shall select all trademarks for all Pfizer
Products and shall own all such trademarks.

 

5.9          Pricing. Pfizer shall be solely responsible for the pricing and
other terms of sale for all Pfizer Products.

 

6.                                      INCYTE PRODUCTS

 

6.1          Development Plan. The development of each Incyte Product shall be
governed by a development plan that describes the proposed overall program of
development. Incyte shall have the sole right and responsibility for preparing
the development plan for each Incyte Product. All decisions with respect to the
creation, modification and implementation of such development plans and all
development activities shall be made by Incyte in its sole discretion; provided
that Incyte will present a draft development plan for each Incyte Product and
any material changes thereto to the Development Committee and will give due
consideration to any comments of Pfizer thereto.

 

6.2          Regulatory Affairs. Incyte shall own and be responsible for
preparing and submitting all Regulatory Filings and seeking and maintaining all
Regulatory Approvals for all Incyte Products, including preparing all reports
necessary as part of a Regulatory Filing or Regulatory Approval.

 

6.3          Manufacture and Supply. Incyte shall be responsible for the
manufacture of all preclinical and clinical materials for each Incyte Product,
for the commercial supply of each Incyte Product and for all costs associated
therewith.

 

6.4          Costs. Incyte shall be responsible for all costs associated with
the development and commercialization of Incyte Products.

 

6.5          Trademarks. Incyte shall select all trademarks for all Incyte
Products and shall own all such trademarks.

 

6.6          Pricing. Incyte shall be solely responsible for the pricing and
other terms of sale for all Incyte Products.

 

6.7          Incyte Compounds.

 

(a)           Designation of Initial Back-Up Incyte Compound. The Parties agree
that Incyte shall choose the first back-up Incyte Compound only in accordance
with the procedures set forth below:

 

(i)            Incyte shall run the studies set forth on Schedule 6.7(a) under
the heading ***, in parallel and at Incyte’s sole expense, on the following ***
Compounds: *** (each, individually, a “Test Compound” and,

 

23

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

collectively, and together with the additional Compounds permitted to be
designated by Incyte as Test Compounds pursuant to Section 6.7(a)(v), the “Test
Compounds”). Promptly after completion of such ***, Incyte shall provide Pfizer
with a copy of all information, data and test results of such *** for each of
the Test Compounds.

 

(ii)           If any of the Test Compounds successfully completes the *** and
meets Incyte’s criteria for advancement, as determined by Incyte in its sole
discretion, then Incyte shall select one of such Test Compounds and shall
analyze such Test Compound, at Incyte’s sole expense, by ***. Promptly after
completion of such ***, Incyte shall provide Pfizer with a copy of all
information, data and test results of such *** for such Test Compound. If any of
the Test Compounds do not successfully complete the *** or do not meet Incyte’s
criteria for advancement, then (x) *** and (y) ***.

 

(iii)         If the first Test Compound selected by Incyte pursuant to Section
6.7(a)(ii) successfully completes the *** and meets Incyte’s criteria for
advancement, as determined by Incyte in its sole discretion, then Incyte shall
promptly notify Pfizer that it would like to designate such Test Compound as an
Incyte Compound. Effective upon Pfizer’s receipt of such notice pursuant to
Section 15.3, (x) ***, (y) *** and (z) ***.

 

(iv)          If the first Test Compound selected by Incyte pursuant to Section
6.7(a)(ii) does not successfully complete the ** or does not meet Incyte’s
criteria for advancement, then (x) ***, (y) ***. Promptly after completion of
such ***, Incyte shall provide Pfizer with a copy of all information, data and
test results of such *** for such Test Compound. If the *** Test Compound
successfully completes the *** and meets Incyte’s criteria for advancement, then
Section 6.7(a)(iii) shall apply with respect to such Test Compound and the other
Test Compounds. If the *** Test Compound does not successfully complete the ***
or does not meet Incyte’s criteria for advancement, then this Section 6.7(a)(iv)
shall apply with respect to such Test Compound and the other Test Compounds.
Sections 6.7(a)(iii) and (iv) shall continue to be applied until Incyte either
designates an Incyte Compound from the Test Compounds or notifies Pfizer that it
will not designate any of the Test Compounds as an Incyte Compound, in which
case ***.

 

24

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

(v)            If Incyte notifies Pfizer that it will not designate any of the
Test Compounds listed in Section 6.7(a)(i) as an Incyte Compound because none of
the Test Compounds successfully completed both the *** and the *** and met
Incyte’s criteria for advancement, then Incyte may designate up to an additional
*** Compounds as Test Compounds under the following circumstances: (A) ***,
(B) *** and (C) ***.  After Incyte and Pfizer have agreed which Compounds will
be designated as additional Test Compounds, Incyte shall follow the procedures
set forth in this Section 6.7(a) with respect to such additional Test Compounds
until Incyte either designates an Incyte Compound from such additional Test
Compounds or notifies Pfizer that it will not designate any of the additional
Test Compounds as an Incyte Compound, in which case ***.

 

(b)           Designation of Future Incyte Compounds.  If Incyte does not ***
either because such Incyte Compounds have not yet been selected or because
Incyte has notified Pfizer pursuant to Section 5.3(e) that it is not going to
pursue any further research or development of an Incyte Compound that is either
a lead or a back-up compound for an Incyte Indication, then (x) *** or ***, (I)
*** (II) *** to *** (y) ***.

 

(i)            *** “Incyte Pool Compounds”; provided that ***.  If Pfizer wishes
to designate a Compound as an Incyte Pool Compound and any of the assays set
forth on Schedule 6.7(b) under the heading “Assays” (the “Assays”) has been
conducted with respect to such Compound, Pfizer will only be permitted to
designate such Compound as an Incyte Pool Compound, if such Compound meets the
guidelines set forth on Schedule 6.7(b) under the heading “Requirement for
Designation” for each Assay that has been conducted or if Incyte agrees that
Pfizer may designate such Compound as an Incyte Pool

 

25

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Compound.  The Parties agree that Pfizer will not be obligated to perform any
Assays with respect to any Compound, other than pursuant to the Research Plan.

 

(ii)           *** Incyte Pool Compound, Pfizer will provide Incyte with a list
of the then current Incyte Pool Compounds and a copy of all information, data
and test results that Pfizer has with respect to such Incyte Pool Compounds that
have not been previously provided to Incyte.  When Pfizer provides Incyte with
such information, data and test results, Pfizer may ***.  All information, data
or test results, whether or not so marked, will be Pfizer Confidential
Information, and Incyte shall treat such information, data or test results in
accordance with the provisions of Sections 10.2 and 10.4.  After its receipt of
such information, data and test results, Incyte, in its sole discretion, may
conduct additional Assays, *** or *** with respect to any or all Incyte Pool
Compounds, in each case, at Incyte’s sole expense, but in no event may ***. 
Promptly after completion of any such Assays, *** or ***, Incyte shall provide
Pfizer with a copy of all information, data and test results with respect to
each applicable Incyte Pool Compound.

 

(iii)         After Incyte has notified Pfizer that it would like to designate
an Incyte Pool Compound as an Incyte Compound then, effective upon Pfizer’s
receipt of such notice pursuant to Section 15.3, such Incyte Pool Compound shall
be deemed an Incyte Compound and added to Schedule 1.35.

 

(iv)          ***

 

(c)           Designation of an Incyte Compound due to Reverted Indication.  If
a Pfizer Indication becomes a Reverted Indication pursuant to Section 11.4 and
Pfizer decides not to revert a Compound to Incyte with such Reverted Indication,
then Incyte shall have the right but not the obligation to designate an
additional Incyte Compound ***

 

7.                                      LICENSES AND RELATED RIGHTS

 

7.1          License to Pfizer.  Subject to the terms of this Agreement, Incyte
grants, and shall cause its Affiliates to grant, to Pfizer the following:

 

(a)           an exclusive (even as to Incyte and its Affiliates) license, with
the right to sublicense, to use the Incyte Technology, Incyte Confidential
Information and Program Technology to the extent necessary or useful, to make,
have made, use, import, offer for sale or sell Compounds, Incyte Compounds,
Pfizer Products, Animal Products or Incyte Products for the

 

26

--------------------------------------------------------------------------------


 

treatment, control or prevention of the Pfizer Indications or the Incyte
Indications in the Territory;

 

(b)           an exclusive (even as to Incyte and its Affiliates) license, with
the right to sublicense, under the Incyte Patent Rights, Incyte Product Patent
Rights and Incyte Program Patent Rights to the extent necessary or useful to
make, have made, use, import, offer for sale or sell Compounds, Incyte
Compounds, Pfizer Products, Animal Products or Incyte Products for the
treatment, control or prevention of the Pfizer Indications or the Incyte
Indications in the Territory; and

 

(c)           a non-exclusive, irrevocable, worldwide, royalty-free, perpetual
license, with the right to sublicense, under the Incyte Program Patent Rights
for any and all purposes.

 

Notwithstanding the foregoing, with respect to any Incyte Technology, Incyte
Patent Rights or Incyte Product Patent Rights, that Incyte acquires by purchase,
license, assignment or other means from a Third Party, Incyte shall only be
required to grant to Pfizer a license to such Incyte Technology, Incyte Patent
Rights or Incyte Product Patent Rights (x) to the extent permitted under its
agreement with such Third Party and (y) if Pfizer agrees to be responsible for
all payments to such Third Party under such Third Party agreement that may be
incurred as a result of such sublicense to Pfizer and executes documentation
reasonably satisfactory to Incyte to such effect.

 

7.2          Sublicenses and License to Incyte.  Subject to the terms of this
Agreement, Pfizer grants, and shall cause its Affiliates to grant, to Incyte the
following fully paid, royalty-free, worldwide sublicenses and licenses:

 

(a)           an exclusive (even as to Pfizer and its Affiliates) sublicense,
with the right to further sublicense, to use the Incyte Technology, Incyte
Confidential Information, Pfizer Technology, Pfizer Confidential Information and
Program Technology to the extent necessary or useful to make, have made, use,
import, offer for sale or sell Incyte Compounds or Incyte Products for the
treatment, control or prevention of the Incyte Indications in the Territory for
the sole purpose of making, having made, using, importing, offering for sale or
selling Incyte Compounds or Incyte Products for the treatment, control or
prevention of the Incyte Indications in the Territory;

 

(b)           an exclusive (even as to Pfizer and its Affiliates) sublicense,
with the right to further sublicense, under the Incyte Patent Rights, Incyte
Product Patent Rights and Incyte Program Patent Rights to the extent necessary
or useful to make, have made, use, import, offer for sale or sell Incyte
Compounds or Incyte Products for the treatment, control or prevention of the
Incyte Indications in the Territory for the sole purpose of making, having made,
using, importing, offering for sale or selling Incyte Compounds or Incyte
Products for the treatment, control or prevention of the Incyte Indications in
the Territory;

 

(c)           an exclusive (even as to Pfizer and its Affiliates) license, with
the right to sublicense, under the Program Patent Rights and Pfizer Use Patent
Claims to the extent necessary to make, have made, use, import, offer for sale
or sell Incyte Compounds or Incyte Products for the treatment, control or
prevention of the Incyte Indications in the Territory for the sole purpose of
making, having made, using, importing, offering for sale or selling Incyte
Compounds or Incyte Products for the treatment, control or prevention of the
Incyte Indications in the Territory;

 

27

--------------------------------------------------------------------------------


 

(d)           an exclusive (even as to Pfizer and its Affiliates) license, with
the right to sublicense, under the Pfizer Process Patent Claims to the extent
necessary to manufacture Incyte Compounds or Incyte Products for the treatment,
control or prevention of the Incyte Indications in the Territory for the sole
purpose of making, having made, using, importing, offering for sale or selling
Incyte Compounds or Incyte Products for the treatment, control or prevention of
the Incyte Indications in the Territory; and

 

(e)           a non-exclusive license, with the right to sublicense, under the
Program Patent Rights for any and all purposes, except to make, have made, use,
import, offer for sale or sell Compounds, Incyte Compounds, Pfizer Products,
Animal Products or Incyte Products (other than as permitted under Sections 7.2
and 11.4).

 

Notwithstanding the foregoing, with respect to any Pfizer Technology, Pfizer Use
Patent Claims or Pfizer Process Patent Claims, that Pfizer acquires by purchase,
license, assignment or other means from a Third Party, Pfizer shall only be
required to grant to Incyte a license to such Pfizer Technology, Pfizer Use
Patent Claims or Pfizer Process Patent Claims (x) to the extent permitted under
its agreement with such Third Party and (y) if Incyte agrees to be responsible
for all payments to such Third Party under such Third Party agreement that may
be incurred as a result of such sublicense to Incyte and executes documentation
reasonably satisfactory to Pfizer to such effect.

 

7.3          Research Licenses.

 

(a)           Subject to Section 7.4(a), and without limiting any of the
licenses granted in Section 7.1, Incyte grants, and shall cause its Affiliates
to grant, to Pfizer a nonexclusive, irrevocable, worldwide, royalty-free,
perpetual license, with the right to sublicense to Affiliates, to use for all
research purposes the Incyte Technology, Incyte Confidential Information and
Program Technology disclosed to Pfizer during the Term; provided that Pfizer
shall not have any right to use the Incyte Technology, Incyte Confidential
Information or Program Technology for the sale or manufacture for sale of
pharmaceutical products or processes.  Subject to Section 7.4(a), without
limiting any of the sublicenses or licenses granted in Section 7.2, Pfizer
grants, and shall cause its Affiliates to grant, to Incyte a nonexclusive,
irrevocable, worldwide, royalty-free, perpetual license, with the right to
sublicense to Affiliates, to use for all research purposes (i) the Incyte
Technology, Incyte Confidential Information and Program Technology and (ii) the
Pfizer Technology and Pfizer Confidential Information disclosed to Incyte during
the Term; provided that Incyte shall not have any right to use the Pfizer
Technology, Pfizer Confidential Information or Program Technology for the sale
or manufacture for sale of pharmaceutical products or processes.

 

(b)           Subject to Section 7.4(a), and without limiting any of the
licenses granted in Section 7.1, Incyte grants, and shall cause its Affiliates
to grant, to Pfizer a non-exclusive, irrevocable, worldwide, royalty-free,
perpetual license, with the right to sublicense to Affiliates, under the Incyte
Product Patent Rights to use for all research purposes; provided that Pfizer
shall not have any right to use the Incyte Product Patent Rights for the sale or
manufacture for sale of pharmaceutical products or processes.

 

28

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

7.4          Non-Compete.

 

(a)           Research Non-Compete.  During the Research Term, except pursuant
to this Agreement or the Research Plan, the Parties will not, and will cause
their respective Affiliates not to, directly or indirectly, by itself (or
themselves) or with any Third Party, conduct research on or develop any CCR2
Antagonist in the Territory; provided that this Section shall not ***.

 

(b)           Commercial Non-Compete.  Subject to Section 7.5, during the Term,
except for Pfizer Products, Animal Products and Incyte Products, the Parties
will not, and will cause their respective Affiliates not to, directly or
indirectly, by itself (or themselves) or with any Third Party, market, sell,
detail, promote or distribute any human or animal pharmaceutical product that
contains any CCR2 Antagonist in the Territory; provided that this
Section 7.4(b) (x) shall not apply to Pfizer (i) with respect to any Reverted
Indication and (ii) after the Royalty Term Expiration Date for a given Pfizer
Product in a country in the Territory, with respect to the Pfizer Indication (or
Pfizer Indications) for which such Pfizer Product received Regulatory Approval
in such country and (y) shall not ***.

 

(c)           Indication Non-Compete.  During the Term (i) Pfizer will not, and
will cause its Affiliates not to, develop, market, detail or promote any human
or animal pharmaceutical product that contains a CCR2 Antagonist for an
indication that is an Incyte Indication, (ii) Pfizer will not, and will cause
its Affiliates not to, develop, market, detail or promote any human or animal
pharmaceutical product that contains a Compound for a Reverted Indication and
(iii) Incyte will not, and will cause its Affiliates not to, develop, market,
detail or promote any human or animal pharmaceutical product that contains a
CCR2 Antagonist for a Pfizer Indication; provided that this Section 7.4(c) shall
not ***.

 

7.5          Acquisition of Competing Product.  Notwithstanding the provisions
of Section 7.4, which provisions shall not be deemed breached as a result of an
acquisition or merger described in this Section 7.5 (unless such acquisition or
merger involves a Third Party whose sole pharmaceutical product is a Competing
Product), if Pfizer acquires a Competing Product through an acquisition of the
whole or substantially the whole of the business or assets of another Person or
through a merger with another Person (each, an “Acquisition Transaction”), then
Pfizer shall, within sixty (60) days from the date of Pfizer’s board approval of
such Acquisition Transaction, notify Incyte of such Acquisition Transaction and
as to whether Pfizer (i) is required by a Governmental Authority to, or elects
to, divest its interest in such Competing Product or (ii) elects to retain such
Competing Product.  If Pfizer is required or elects to divest its interest in
such Competing Product, then Pfizer shall use reasonable efforts to identify a
Third Party purchaser to whom Pfizer will divest its interest in such Competing
Product and to enter into a definitive agreement with such Third Party for such
divestiture as soon as reasonably practicable under the circumstances (which may
be subject to the terms of a Hold Separate

 

29

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Transaction (as defined below) as applicable).  If Pfizer fails to enter into a
definitive agreement with a Third Party to divest such Competing Products (other
than as part of any Hold Separate Transaction) within six (6) months after the
closing of the acquisition or merger for which Pfizer has provided Incyte with
notice, or if such divestiture is subject to the terms of a Hold Separate
Transaction, within twelve (12) months after the closing of the acquisition or
merger for which Pfizer has provided Incyte with notice, then Pfizer will ***. 
If Pfizer elects to retain such Competing Product, then Pfizer will ***.

 

As used herein, a “Hold Separate Transaction” shall mean any “hold separate”
transaction (whether through the establishment of a trust or otherwise)
involving the proposed sale of the applicable Competing Product pursuant to an
agreement with any Governmental Authority responsible for antitrust laws.

 

8.                                      FINANCIAL TERMS

 

8.1          Upfront Payment.  Pfizer shall pay to Incyte an upfront,
non-creditable, non-refundable, payment of forty million dollars ($40,000,000)
payable within fifteen (15) Business Days after the Effective Date.

 

8.2          Milestone Payments.

 

(a)           Pfizer shall pay Incyte, a non-creditable (except as set forth in
this Section 8.2), non-refundable, milestone payment (each, an “Event Milestone
Payment”) for Pfizer Products in respect of each of the following events (each,
an “Event Milestone”) in the particular amounts specified below within twenty
(20) Business Days after the occurrence of the relevant Event Milestone.

 

Event Milestone
“M” means million

 

***

***

 

***

***

 

***

 

30

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Event Milestone
“M” means million

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

 

31

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Event Milestone
“M” means million

 

***

***

 

***

TOTAL

 

***

 

--------------------------------------------------------------------------------

*The Event Milestone Payments in this column shall only apply if the Compound
that Pfizer develops for any Pfizer Indication in the *** is ***.

** The Event Milestone Payments in this column shall apply to any Compound that
Pfizer develops for any Pfizer Indication in the ***, other than ***.

 

(b)           All Event Milestone Payments set forth in this Section 8.2 shall
be paid ***.  For purposes of this Section 8.2, ***.

 

(c)           *** if a Phase II(b) Trial or a Phase III Trial of a Pfizer
Product Commences, or a Pfizer Product is the subject of an NDA that has been
filed or accepted for filing, such Pfizer Product shall be deemed to have
achieved all the Event Milestones prior to that stage of development, and if the
related Event Milestone Payment for any of such earlier Event Milestones has not
been previously paid and would otherwise be due under this Section 8.2, it shall
then be paid.  *** within *** Business Days after the occurrence of the earlier
of (i) the *** or (ii) the ***.

 

(d)           Notwithstanding anything to the contrary in this Section 8.2,
***.  The Parties agree that for purposes of determining the Event Milestone
Payments payable under this Section 8.2, ***.

 

32

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

***

 

The examples below are for illustrative purposes only.

 

Example 1:                                    ***

 

Example 2:                                    ***

 

Example 3:                                    ***

 

Example 4:                                    ***

 

33

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

***

 

(e)           In the event that a Party has given the other Party any notice of
termination of this Agreement under Section 11, no further Event Milestone
Payments shall become due during such notice period.  If such notice of
termination is the subject of a dispute, such dispute shall be resolved in
accordance with Section 11.3(d) and Article 14.

 

8.3          Sales Milestone Payments.  In addition to the Event Milestone
Payments, in consideration of the rights granted hereunder, and subject to the
terms and conditions of this Agreement, Pfizer shall make the following
non-creditable, non-refundable, one-time payments to Incyte (collectively, the
“Sales Milestone Payments”) when aggregate Net Sales of all Pfizer Products in a
calendar year in the Territory first reach the respective thresholds indicated
below:

 

Worldwide Annual Net Sales

 

Sales Milestone Payment

 

 

 

Net Sales in a calendar year exceed ***

 

***

 

 

 

Net Sales in a calendar year exceed ***

 

***

 

 

 

Net Sales in a calendar year exceed ***

 

***

 

Pfizer shall make any Sales Milestone Payment payable with respect to a calendar
year within sixty (60) days after the end of such calendar year, and such
payment shall be accompanied by a report identifying the Pfizer Products, the
relevant countries, Net Sales of each Pfizer Product for each such country, and
the amount payable to Incyte.

 

8.4          Royalty Payments.

 

(a)           U.S. Royalty Payments. Until the Royalty Term Expiration Date for
a given Pfizer Product, Pfizer shall pay Incyte the following non-creditable,
non-refundable royalty payments based on the following increments of Net Sales
in the United States of each such Pfizer Product that contains a given Compound:

 

(i)            *** percent (***%) for Net Sales in a calendar year up to ***;

 

34

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

(ii)           *** percent (***%) for Net Sales in a calendar year over *** and
up to ***; and

 

(iii)         *** percent (***%) for Net Sales in a calendar year over ***.

 

(b)           Ex-U.S. Royalty Payments.   Until the Royalty Term Expiration Date
for a given Pfizer Product, Pfizer shall pay Incyte the following
non-creditable, non-refundable royalty payments based on the following
increments of Net Sales in all countries in the Territory other than the United
States of each such Pfizer Product that contains a given Compound:

 

(i)            *** percent (***%) for Net Sales in a calendar year up to ***;

 

(ii)           *** percent (***%) for Net Sales in a calendar year over *** and
up to ***; and

 

(iii)         *** percent (***%) for Net Sales in a calendar year over ***.

 

(c)           Royalty Calculations. Royalty payments due pursuant to Sections
8.4(a) and 8.4(b) shall be calculated ***.  Therefore, ***

 

The example below is for illustrative purposes only.

 

Example:                                              ***

 

(d)           Royalty Reductions.  Notwithstanding anything to the contrary in
this Section 8.4, (i) for Net Sales based on sales of a Pfizer Product in the
United States, any payments owed with respect to such Pfizer Product pursuant to
this Section 8.4 shall be reduced

 

35

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

(x) by *** percent (***%) for *** and (y) by *** percent (***%) if ***; provided
that in no event shall such payments be reduced by more than *** percent (***%)
as a result of the events described in clauses (x) and (y) above occurring; and
(ii) for Net Sales based on sales of a Pfizer Product in a country in the
Territory other than the United States, any payments owed with respect to such
Pfizer Product pursuant to this Section 8.4 shall be reduced by *** percent
(***%) in the relevant country if ***

 

8.5          Payments and Payment Reports.  All royalties due under Section 8.4
shall be paid within sixty (60) days of the end of the relevant Pfizer Quarter
for which such royalties are due.  Each royalty payment shall be accompanied by
a statement identifying the Pfizer Product, the relevant countries, Net Sales
for each Pfizer Product for each such country, the amount payable to Incyte, and
the computation thereof, which computation will include all the itemized
deductions subtracted from gross sales to arrive at Net Sales.  All such
statements shall be kept confidential by Incyte and not disclosed to any Third
Party other than Incyte’s accountants who Incyte shall cause to be obligated to
keep such information confidential, and such information and statements shall
only be used for purposes of this Agreement.

 

8.6          Payment Method.  All payments due under this Agreement to Incyte
shall be made by electronic transfer in immediately available funds via either a
bank wire transfer, an ACH (automated clearing house) mechanism, or any other
means of electronic funds transfer, at Pfizer’s election, to ***, For credit to:
*** or to such other bank accounts as Incyte shall designate in writing at least
five (5) Business Days before the payment is due.  All payments hereunder shall
be made in the legal currency of the United States of America.

 

8.7          Taxes. It is understood and agreed between the Parties that any
payments made under Sections 8.1, 8.2 or 8.3 of this Agreement are inclusive of
any value added or similar tax imposed upon such payments.  In addition, in the
event any of the payments made by Pfizer pursuant to Article 8 become subject to
withholding taxes under the laws of any jurisdiction, Pfizer shall deduct and
withhold the amount of such taxes for the account of Incyte to the extent
required by Law, such amounts payable to Incyte shall be reduced by the amount
of taxes deducted and withheld, and Pfizer shall pay the amounts of such taxes
to the proper Governmental Authority in a timely manner and promptly transmit to
Incyte an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant Governmental Authority of all
amounts deducted and withheld sufficient to enable Incyte to claim such payment
of taxes. Any such withholding taxes required under applicable Law to be paid or
withheld shall be an expense of, and borne solely by, Incyte.  Pfizer will
provide Incyte with reasonable assistance to enable Incyte to recover such taxes
as permitted by Law.

 

36

--------------------------------------------------------------------------------


 

8.8          Foreign Exchange.  Conversion of sales recorded in local currencies
to U.S. dollars for the purpose of calculating the Sales Milestone Payments or
royalty payments will be performed in a manner consistent with Pfizer’s normal
practices used to prepare its audited financial reports; provided that such
practices use a widely accepted source of published exchange rates.

 

8.9          Interest.  If Pfizer fails to make any payment due to Incyte under
this Agreement, then interest shall accrue on a daily basis at a rate equal to
the thirty (30)-day U.S. dollar LIBOR rate effective for the date that payment
was due, as published by The Wall Street Journal.

 

8.10        Records; Audits.  Pfizer shall, and shall cause its Affiliates and
sublicensees to, keep accurate books and records setting forth gross sales of
each Pfizer Product, Net Sales of each Pfizer Product, and amounts payable
hereunder to Incyte for each such Pfizer Product.  Pfizer shall permit Incyte,
by independent qualified public accountants employed by Incyte and reasonably
acceptable to Pfizer, to examine such books and records at any reasonable time,
but not later than two (2) years following the rendering of any corresponding
reports, accountings and payments pursuant to Section 8.4.  The foregoing right
of examination may be exercised only once during each twelve (12)-month period. 
Such accountants may be required by Pfizer to enter into a reasonably acceptable
confidentiality agreement, and in no event shall such accountants disclose to
Incyte any information other than such as relates to the accuracy of reports and
payments made or due hereunder.  The opinion of such accountants regarding such
reports, accountings and payments shall be binding on the Parties, other than in
the case of manifest error.  Incyte shall bear the cost of any such examination;
provided that if such examination shows an underpayment of royalty payments of
more than five percent (5%) of the amount due for the applicable period, then
Pfizer shall promptly reimburse Incyte for all costs incurred in connection with
such examination.  Pfizer shall promptly pay to Incyte the amount of any
underpayment of royalties revealed by an examination, including interest payable
in accordance with Section 8.9.  Any overpayment of royalties by Pfizer revealed
by an examination shall be fully-creditable against future royalty payments
payable to Incyte under Section 8.4.

 

8.11        Inter-Company Sales.  Sales between or among Pfizer, its Affiliates
or sublicensees shall not be subject to royalty payments.  Royalty payments
shall only be calculated upon Net Sales to a Third Party.  Pfizer shall be
responsible for payments on Net Sales by its Affiliates and sublicensees.

 

8.12        Animal Products.  If at any time Pfizer wishes to develop a Compound
or a Pfizer Product for a therapeutic use for animals, other than humans (an
“Animal Product”), then Pfizer and Incyte agree to negotiate in good faith to
determine appropriate commercial terms for such Animal Product prior to the
commencement of any study that is intended to form the primary basis of an
effectiveness claim in approved product labeling for the Animal Product.  For
the avoidance of doubt, Pfizer shall not be obligated to negotiate commercial
terms for an Animal Product until after the FDA renders a binding decision
regarding the investigational requirements for any such Animal Product in
accordance with Section 512(b)(3) of the FDCA.  The Parties agree that Pfizer
shall have no obligation whatsoever to research, develop or commercialize an
Animal Product.

 

37

--------------------------------------------------------------------------------


 

9.                                      INTELLECTUAL PROPERTY

 

9.1          Ownership.

 

(a)           Incyte Technology and Patent Rights.  Incyte or its Affiliates
shall Control all Incyte Confidential Information and Incyte Technology and, in
compliance with Section 9.3(b), all Incyte Patent Rights.

 

(b)           Pfizer Technology and Patent Rights.  Pfizer or its Affiliates
shall Control all Pfizer Confidential Information, Pfizer Technology, Pfizer
Process Patent Claims, Pfizer Proprietary Process Patent Claims, Pfizer Use
Patent Claims and Pfizer Patent Rights.

 

(c)           Program Technology and Patent Rights.  In the course of performing
the Research Plan during the Research Term, Incyte and Pfizer contemplate the
invention of Program Technology and Program Patent Rights.  Incyte and Pfizer
(or their respective Affiliates) shall have joint Control of any and all Program
Technology.  Pfizer or its Affiliates shall Control any and all Program Patent
Rights.  Accordingly, Incyte assigns and transfers, and shall cause its
Representatives and the relevant inventors to assign and transfer, to Pfizer all
of its and their rights, title and interest in and to any and all Program Patent
Rights, free and clear of all liens, encumbrances, charges, security interests,
mortgages or other similar restrictions.  Incyte shall, and shall cause its
Representatives and the relevant inventors to, execute and deliver such
documents, agreements and instruments of assignment and transfer as Pfizer
reasonably requests in order to give effect to this Section 9.1(c).

 

9.2          Filing, Prosecution and Maintenance.

 

(a)           Cooperation. Incyte and Pfizer shall cooperate and assist one
another in connection with the filing, prosecution and maintenance of the Incyte
Patent Rights and the Program Patent Rights, including by jointly discussing
strategies, providing relevant information, data and files, as appropriate, and
timely executing powers of attorney, assignments and other relevant documents
and transferring files, in each case as shall be reasonably requested in order
to implement the provisions of this Article 9.  Incyte shall have reasonable
access to all material documentation, filings and substantive communications to
or from the respective patent offices and Pfizer shall use reasonable efforts to
keep Incyte advised in a timely manner as to the status of all pending
applications to the extent pertaining to any Compound, Incyte Compound, Pfizer
Product or Incyte Product.  Whenever possible, Pfizer and Incyte agree that
patent claims covering Incyte Compounds or Incyte Products should be split from
pending patent applications that cover Compounds or Pfizer Products in all
countries in the Territory in which such patent applications have been filed. 
The Parties shall work cooperatively to attempt to cover Incyte Compounds and
Incyte Products in patent applications with claims that are as broad as is
reasonable, taking into account relevant patent laws and, where appropriate to
the filing strategy, taking into account a desire not to cover, generically or
specifically, Pfizer Products or Compounds that may be used in Pfizer Products. 
The Parties recognize that both designations of Incyte Compounds and selections
by Pfizer of Compounds for use in Pfizer Products can change during the Term and
that patent filing strategies (including altering claim scope or re-assigning
filing, prosecution or maintenance responsibility and costs from time to time as
warranted) that take this fact into account may need to be developed.  The
Parties agree that all costs associated with any such re-assignment of filing,
prosecution or maintenance responsibility and costs shall be borne solely by the
Party that will bear such responsibility and costs after such re-assignment
takes effect.

 

38

--------------------------------------------------------------------------------


 

(b)           Incyte Patent Rights.

 

(i)            Pfizer shall have the first right, but not the obligation, to
file, prosecute and maintain all Incyte Patent Rights that are necessary or
useful, as determined by Pfizer in its sole discretion, to make, have made, use,
import, offer for sale or sell any Compound or Pfizer Product, including any of
the foregoing that are also necessary or useful to make, have made, use, import,
offer for sale, or sell any Incyte Compound or Incyte Product, in each case, in
all countries in the Territory.  If Pfizer files, prosecutes or maintains any
such Incyte Patent Rights, then Pfizer shall be responsible for all costs
associated with such filings, prosecutions and maintenance.  As soon as
practicable after the Effective Date, Incyte shall, and shall cause its
Representatives and the relevant inventors to, (A) grant Pfizer a power of
attorney that allows Pfizer to file, prosecute and maintain all Incyte Patent
Rights, such power of attorney to be in a form that is reasonably acceptable to
Pfizer and to Incyte and (B) sign such further instruments, affidavits or other
documentation as shall be reasonably requested by Pfizer to implement the
foregoing provisions of this Section 9.2(b).  Pfizer, its agents and attorneys
shall give Incyte at least thirty (30) days to comment on the filings and
prosecution of such Incyte Patent Rights and shall give due consideration to all
Incyte comments, but Pfizer’s decisions with respect to such filings and
prosecution shall be final.  No later than thirty (30) days prior to the
applicable Paris Convention date or PCT nationalization date, as the case may
be, for a given Incyte Patent Right, Pfizer shall provide Incyte with a list of
the countries in which Pfizer has decided to file or prosecute such Incyte
Patent Right.  Incyte agrees that, so long as Pfizer has acted in good faith in
connection with the filing, prosecution and maintenance of the Incyte Patent
Rights that Pfizer has chosen, in its sole discretion, to file, prosecute and
maintain, neither Pfizer nor any of its Representatives shall be liable for any
act or omission with respect to any such Incyte Patent Rights or the filing,
prosecution or maintenance thereof.  If Pfizer decides not to file or prosecute
a patent application containing an Incyte Patent Right, then the provisions of
Section 9.2(e) shall apply with respect to such patent application.

 

(ii)           Incyte shall have the first right, but not the obligation, to
file and prosecute any patent application and, if granted, maintain any patent
containing an Incyte Patent Right that is not necessary or useful, as determined
by Pfizer, in its sole discretion, to make, have made, use, import, offer for
sale or sell any Compound or Pfizer Product.  If Incyte files, prosecutes or
maintains any such Incyte Patent Rights, then (x) Incyte shall be responsible
for all costs associated with such filings, prosecutions and maintenance and (y)
all such Incyte Patent Rights shall thereafter cease to be “Incyte Patent
Rights” and become “Incyte Product Patent Rights”.

 

(c)           Program Patent Rights.

 

(i)            Pfizer shall have the first right but not the obligation to file,
prosecute and maintain all Program Patent Rights, except as provided in
Section 9.2(c)(ii) below.  If Pfizer files, prosecutes and maintains any Program
Patent Rights, then Pfizer shall be responsible for all costs associated with
such filings, prosecutions, and maintenance.  Pfizer, its agents and attorneys
shall give Incyte at least thirty (30) days to comment on the filings and
prosecution of such Program Patent Rights and shall give due consideration to
all Incyte comments, but Pfizer’s decisions with respect to such filings and
prosecutions shall be final.  No later than thirty (30) days prior to the
applicable Paris

 

39

--------------------------------------------------------------------------------


 

Convention date or PCT nationalization date, as the case may be, for a given
Program Patent Right, Pfizer shall provide Incyte with a list of the countries
in which Pfizer has decided to file or prosecute such Program Patent Right. 
Incyte agrees that, so long as Pfizer has acted in good faith in connection with
the filing, prosecution and maintenance of the Program Patent Rights that it has
chosen, in its sole discretion, to file, prosecute and maintain, neither Pfizer
nor any of its Representatives shall be liable for any act or omission with
respect to any such Program Patent Rights or the filing, prosecution or
maintenance thereof.  If Pfizer has decided not to file or prosecute a patent
application containing a Program Patent Right, then the provisions of
Section 9.2(e) shall apply with respect to such patent application.

 

(ii)           Incyte shall have the first right, but not the obligation, to
file and prosecute any patent application and, if granted, maintain any patent
containing a Program Patent Right that is not necessary or useful as determined
by Pfizer, in its sole discretion, to make, have made, use, import, offer for
sale or sell any Compound or Pfizer Product.  If Incyte files, prosecutes, or
maintains any such Program Patent Rights, then (x) Incyte shall be responsible
for all costs associated with such filings, prosecutions and maintenance and (y)
all such Program Patent Rights shall thereafter cease to be “Program Patent
Rights” and become “Incyte Program Patent Rights”.

 

(d)           Pfizer Patent Rights.  Except as set forth in Section 9.2(e),
Pfizer shall have the only right, but not the obligation, to file, prosecute and
maintain all Pfizer Patent Rights, Pfizer Process Patent Claims and Pfizer Use
Patent Claims.  If Pfizer files, prosecutes or maintains any such Pfizer Patent
Rights, Pfizer Process Patent Claims or Pfizer Use Patent Claims, then Pfizer
shall be responsible for all costs associated with such filings, prosecutions
and maintenance.

 

(e)           Abandonment.  Pfizer shall not abandon any patent application or
patent containing a (i) Pfizer Process Patent Claim or Pfizer Use Patent Claim
that (x) solely covers Incyte Compounds or Incyte Products or (y) covers both
(I) Incyte Compounds or Incyte Products and (II) Compounds or Pfizer Products or
(ii) an Incyte Patent Right or Program Patent Right, in the case of each of
clauses (i) and (ii), without at least ninety (90) days’ prior notice to
Incyte.  If Pfizer decides to abandon any such patent applications or patents
referred to in the previous sentence of this Section 9.2(e) in any country, then
(A) subject to Pfizer’s consent (which consent shall not be unreasonably
withheld), Incyte shall have the option to obtain ownership of such patent
applications and patents free of charge (other than any costs associated with
the transfer of ownership from Pfizer to Incyte) and to continue the prosecution
of such patent applications and maintenance of such patents in such country in
Incyte’s name, (B) if Incyte elects to obtain ownership and continue the
prosecution of any patent applications or maintenance of any patents referred to
in clause (A) of this Section 9.2(e), then (I) Incyte shall be responsible for
all costs associated with such prosecution and maintenance, and (II) all such
Patent Rights that were previously designated Incyte Patent Rights shall
thereafter cease to be “Incyte Patent Rights” and become “Incyte Product Patent
Rights” and those that were previously designated Program Patent Rights, Pfizer
Process Patent Claims or Pfizer Use Patent Claims shall thereafter cease to be
“Program Patent Rights”, “Pfizer Process Patent Claims” or “Pfizer Use Patent
Claims”, as applicable, and become “Incyte Program Patent Rights”.  The Parties
acknowledge and agree that a terminal disclaimer with respect to an Incyte
Patent Right, or a Program Patent Right, Pfizer Process Patent Claim or a Pfizer
Use Patent Claim could

 

40

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

adversely affect Pfizer and would be a valid reason for Pfizer to withhold its
consent pursuant to clause (A) of this Section 9.2(e).

 

9.3          Notices, Maintenance and Restrictions on Transfer.

 

(a)           Each Party agrees that it will, and will cause its Representatives
to execute and file those notices and other filings as the other Party shall
reasonably request be made from time to time with the United States Patent and
Trademark Office (or any successor agency) or any other patent office in the
Territory with respect to the rights granted under this Agreement in connection
with Incyte Patent Rights, Incyte Product Patent Rights, Incyte Program Patent
Rights, Program Patent Rights, Pfizer Patent Rights, Pfizer Process Patent
Claims and Pfizer Use Patent Claims.  Each Party will be responsible (at its own
cost and expense) for any recordings with relevant Governmental Authorities in
the Territory of licenses granted to it under this Agreement that are necessary
in order to initiate patent infringement actions in accordance with this
Agreement.

 

(b)           During the Term, ***; provided that ***. For the avoidance of
doubt, a ***

 

(c)           During the Term, Incyte shall, and shall cause its Affiliates to,
maintain at all times sole Control (in compliance with Section 9.3(b)) of the
Incyte Patent Rights and Incyte Technology and its or its Affiliates’ share of
the Program Technology that is jointly owned with Pfizer, in each case, free and
clear of any and all liens, encumbrances, charges, security interests, mortgages
or other similar restrictions (other than the security interest created by the
Security Agreement).

 

(d)           During the Term, Pfizer shall, and shall cause its Affiliates to,
maintain at all times sole Control of Patent Rights that are (or, but for an
assignment or other grant of rights to a Third Party, would be) (i) Pfizer
Process Patent Claims or Pfizer Use Patent Claims that (x) solely cover Incyte
Compounds or Incyte Products or (y) cover both (I) Incyte Compounds or Incyte
Products and (II) Compounds or Pfizer Products or (ii) Program Patent Rights.

 

41

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

9.4          Patent Term Extensions.  Pfizer shall have the first right, but not
the obligation, to seek patent term extensions, supplementary protection
certificates or the like (each, a “Patent Term Extension”) in any country in the
Territory for a Pfizer Product under the Incyte Patent Rights (except as set
forth in the last sentence of this Section 9.4), Program Patent Rights, Pfizer
Patent Rights, Pfizer Process Patent Claims and Pfizer Use Patent Claims.  If
Pfizer decides to seek a Patent Term Extension under any Incyte Patent Rights,
Incyte shall, and shall cause its Affiliates to, make any filings reasonably
requested by Pfizer in order to implement the provisions of this Section 9.4 and
otherwise reasonably cooperate with Pfizer in seeking such Patent Term
Extensions.  If (x) Pfizer has decided not to seek a Patent Term Extension for a
Pfizer Product under a patent that is an Incyte Patent Right or a Program Patent
Right, Pfizer Process Patent Claim or Pfizer Use Patent Claim in a given country
and has so notified Incyte or (y) in jurisdictions where the same patent can be
extended more than once, then, in the case of each of clauses (x) and (y),
Incyte shall have the right, but not the obligation, to seek a Patent Term
Extension in such country for an Incyte Product under such patent.  At Incyte’s
request, Pfizer shall reasonably cooperate with Incyte in seeking such Patent
Term Extensions.  In addition, Incyte shall have the first right, but not the
obligation, to seek a Patent Term Extension for an Incyte Product under
(i) Incyte Product Patent Rights or Incyte Program Patent Rights and (ii) Incyte
Patent Rights that solely cover an Incyte Compound or Incyte Product.

 

9.5          Interpretation of Patent Judgments.  If any claim relating to a
patent under the Incyte Patent Rights becomes the subject of a judgment, decree
or decision of a court, tribunal, or other authority of competent jurisdiction
in any country, which judgment, decree, or decision is or becomes final (there
being no further right of review) and adjudicates the validity, enforceability,
scope, or infringement of the same, the construction of such claim in such
judgment, decree or decision shall be followed thereafter in such country in
determining whether a product is licensed hereunder, not only as to such claim
but also as to all other claims in such country to which such construction
reasonably applies.

 

9.6          Anti-Stacking.

 

(a)           Anti-Stack.  If Pfizer (i) reasonably determines in good faith
that, in order to avoid infringement of any patent not licensed hereunder, it is
reasonably necessary to obtain a license from a Third Party in order to make,
use, sell, offer for sale or import a Pfizer Product in a country in the
Territory and to pay a royalty under such license (including in connection with
settlement of a patent infringement claim), or (ii) shall be subject to a final
court or other binding order or ruling requiring the payment of a royalty or
other payment to a Third Party patent holder in respect of sales of any Pfizer
Product in a country in the Territory, then the amount of royalty payments
payable by Pfizer to Incyte with respect to Net Sales for such Pfizer Product in
such country shall be reduced by *** percent (***%) of *** and (y) *** (the
amount of such reduction being hereinafter referred to as, the “Anti-Stack
Amount”); provided that in no event shall the royalties payable by Pfizer to
Incyte under this Agreement be reduced to less than *** percent (***%) of the
amounts that would be otherwise payable by Pfizer to Incyte at such time under
Section 8.4.; provided, further, that if the Anti-Stack Amount is more than ***
percent (***%) of the amount payable by Pfizer to Incyte under Section 8.4 in
any given period, the Parties agree that the balance of any Anti-Stack Amount
that has not been deducted from the royalties payable by Pfizer to Incyte under
Section 8.4 due to the first proviso in this Section 9.6(a) (the “Deferred

 

42

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Amount”) shall be carried forward to the succeeding payment period and deducted
from amounts payable by Pfizer to Incyte under Section 8.4 during such
succeeding payment period, and, following this, if all or any portion of the
Deferred Amount due in such succeeding payment period would be more than ***
percent (***%) of the amount payable by Pfizer to Incyte under Section 8.4 in
such succeeding payment period, then as much of the Deferred Amount shall be
payable as soon as possible thereafter after giving effect to the deferral
provisions contained in this Section 9.6(a) and continuing to carry forward the
Deferred Amount to the next succeeding payment period until the Deferred Amount
equals zero.  Effective immediately after the expiration of the Term of this
Agreement, all Deferred Amounts shall be deemed to equal zero.  Pfizer will
notify Incyte prior to entering into any license with a Third Party referred to
in clause (i) of this Section 9.6(a) and, to the extent legally possible, shall
give Incyte an opportunity to consult with Pfizer regarding such license before
entering into a binding agreement with any such Third Party; provided that
Pfizer’s decision with respect to all aspects of any such Third Party license
shall be final.

 

(b)           Restrictions on Anti-Stack.

 

(i)            Notwithstanding anything to the contrary in Section 9.6(a), the
Parties agree that the amount of royalty payments payable to Incyte with respect
to Net Sales for a Pfizer Product, shall only be reduced by the Anti-Stack
Amount arising from clause (ii) of Section 9.6(a) if such Anti-Stack Amount is
the result of (x) *** and (y) the Third Party’s patent or published patent
application claims (i) ***, (ii) *** or (iii) ***; provided that, in the case of
each of clauses (i), (ii) and (iii), the ***.  For purposes of clause (y) of
this Section 9.6(b)(i), a Third Party shall be any Person that is a Third Party
on the date of this Agreement.

 

(ii)           Pfizer shall be the “Indemnifying Party” solely for purposes of
determining which Party will assume direction and control of any defense,
litigation, settlement, appeal or other disposition arising in connection with
this Section 9.6, as provided in Section 13.3.

 

9.7          Infringement.

 

(a)           Infringement by a Third Party.  Each of the Parties shall promptly
notify the other in the event of any potential infringement by any Third Party
of an Incyte Product Patent Right, Incyte Program Patent Right, Incyte Patent
Right, Program Patent Right, Pfizer Patent Right, Pfizer Process Patent Claim or
Pfizer Use Patent Claim of which it becomes aware.  Pfizer shall have the only
right, but no obligation, to institute litigation in connection with any
potential infringement by any Third Party of a Pfizer Patent Right, Pfizer
Process Patent Claim or Pfizer Use Patent Claim, in its own name, and any such
litigation shall be at Pfizer’s expense and for Pfizer’s sole benefit.  Incyte,
upon request of Pfizer, shall reasonably cooperate with Pfizer in any such
litigation, at Pfizer’s expense.  Pfizer shall have the first right, but no
obligation, to institute litigation in connection with any potential
infringement by any Third Party of an Incyte Patent Right or a Program Patent
Right, in its own name, and any such litigation shall be at Pfizer’s expense;
provided that Incyte shall be entitled to receive twenty-five percent

 

43

--------------------------------------------------------------------------------


 

(25%) of any damages or settlements recovered by Pfizer from such Third Party
based upon any such claim for infringement against such Third Party, but only
after deducting all of Pfizer’s out-of-pocket expenses (including counsel fees
and expenses) for pursuing such claim.  Incyte, upon request of Pfizer, agrees
to join in any such litigation at Pfizer’s expense and in any event to cooperate
with Pfizer at Pfizer’s expense.  If Pfizer institutes any such litigation and
requires that Incyte be joined as a party to such litigation, and there is a
counterclaim (other than a counterclaim whose subject matter is covered by and
shall be governed by Section 9.6) that creates a potential liability for Incyte,
then Pfizer shall indemnify and hold harmless Incyte against Damages that may be
awarded as a result of such counterclaim and shall be the Indemnifying Party
solely for purposes of determining which Party will assume direction and control
of any defense, litigation, settlement, appeal or other disposition in
connection therewith, as provided in Section 13.3.  If Pfizer fails to institute
litigation in connection with any potential infringement by any Third Party of
an Incyte Patent Right or a Program Patent Right within sixty (60) days of its
receipt of notice thereof, then Incyte shall have the right, but no obligation,
upon ten (10) days’ prior notice to Pfizer, at Incyte’s expense and for Incyte’s
sole benefit (with respect to monetary damages or settlements only), to
institute any such litigation, but only if such litigation (x) involves an
Incyte Compound or Incyte Product and (y) does not involve a Pfizer Product or a
Compound that Pfizer has selected for development.  Pfizer, upon request of
Incyte, shall reasonably cooperate with Incyte in any such litigation at
Incyte’s expense.  Pfizer will not elect to institute litigation hereunder if
the potential infringement by the Third Party solely involves an Incyte Patent
Right, Program Patent Right, Pfizer Process Patent Claim or Pfizer Use Patent
Claim that solely covers an Incyte Compound or Incyte Product.  Incyte shall
have the only right, but no obligation, to institute litigation in connection
with any potential infringement by any Third Party of an Incyte Product Patent
Right or Incyte Program Patent Right.  Pfizer, upon request of Incyte, shall
reasonably cooperate with Incyte in any such litigation at Incyte’s expense.

 

(b)           Alleged Infringement by Pfizer or Incyte.  Each of the Parties
shall promptly notify the other in the event of any claims by a Third Party of
alleged patent infringement by Pfizer or Incyte or any of their respective
Affiliates with respect to the manufacture, use, sale, offer for sale or
importation of a Compound, Pfizer Product, Animal Product, Incyte Compound or
Incyte Product.  In the case of any such claim that relates to a Compound,
Pfizer Product or Animal Product, regardless of whether such claim also relates
to an Incyte Compound or Incyte Product, Pfizer shall be entitled to control the
defense of such claim and shall be the Indemnifying Party solely for purposes of
determining which Party will assume direction and control of any defense,
litigation, settlement, appeal or other disposition arising in connection
therewith as provided in Section 13.3.  Incyte, upon request of Pfizer, agrees
to join in any such litigation at Pfizer’s expense and in any event to cooperate
with Pfizer at Pfizer’s expense.  If Pfizer requires that Incyte be joined as a
party to such litigation and there is a counterclaim (other than a counterclaim
whose subject matter is covered by and shall be governed by Section 9.6,) that
creates a potential liability for Incyte, then Pfizer shall indemnify and hold
harmless Incyte against Damages that may be awarded as a result of such
counterclaim and shall be the Indemnifying Party solely for purposes of
determining which Party will assume direction and control of any defense,
litigation, settlement, appeal or other disposition in connection therewith, as
provided in Section 13.3.  In the case of any such claim that solely covers an
Incyte Compound or Incyte Product, Incyte shall be entitled to control the
defense of such claim and shall be the Indemnifying Party solely for purposes of
determining which Party will assume direction and control of any defense,
litigation, settlement, appeal or other disposition in connection therewith as
provided in Section 13.3.  Pfizer, upon request of Incyte,

 

44

--------------------------------------------------------------------------------


 

agrees to join in any such litigation at Incyte’s expense and in any event to
cooperate with Incyte at Incyte’s expense.  If Incyte requires that Pfizer be
joined as a party to such litigation and there is a counterclaim (other than a
counterclaim whose subject matter is covered by and shall be governed by
Section 9.6,) that creates a potential liability for Pfizer,  then Incyte shall
indemnify and hold harmless Pfizer against Damages that may be awarded as a
result of such counterclaim and shall be the Indemnifying Party solely for
purposes of determining which Party will assume direction and control of any
defense, litigation, settlement, appeal or other disposition in connection
therewith, as provided in Section 13.3.

 

(c)           Paragraph IV Notices.  If either Party receives a notice under 21
U.S.C. §355(b)(2)(A)(iv) or 355(j)(2)(A)(vii)(IV) (“Paragraph IV Notice”)
concerning an Incyte Product Patent Right, Incyte Program Patent Right or Incyte
Patent Right or a Program Patent Right, Pfizer Patent Right, Pfizer Process
Patent Claim or Pfizer Use Patent Claim, then it shall use reasonable efforts to
provide a copy of such notice to the other Party within two (2) Business Days
after its receipt thereof and best efforts to provide such copy as promptly as
practicable thereafter.  Pfizer shall have the only right, but no obligation, to
initiate patent infringement litigation based on a Paragraph IV Notice
concerning a Pfizer Patent Right, Pfizer Process Patent Claim or Pfizer Use
Patent Claim, at its own expense.  Pfizer shall have the first right, but no
obligation, to initiate patent infringement litigation based on a Paragraph IV
Notice concerning an Incyte Patent Right or a Program Patent Right, at its own
expense.  If Pfizer fails to initiate such litigation within thirty (30) days of
its receipt of the applicable Paragraph IV Notice, then Incyte shall have the
right, but no obligation, to initiate such litigation, at Incyte’s expense, but
only if such litigation (x) involves an Incyte Compound or Incyte Product and
(y) does not involve a Pfizer Product or a Compound that Pfizer has selected for
development.  Incyte shall have the only right, but no obligation, to initiate
patent infringement litigation based on a Paragraph IV Notice concerning an
Incyte Product Patent Right or Incyte Program Patent Right.  Each Party, upon
request of the other Party, shall reasonably cooperate with the requesting Party
in any such litigation at the requesting Party’s expense.

 

(d)           Actions by a Third Party Against Incyte Patents or Pfizer Patents.
 Each of the Parties shall promptly notify the other in the event of any legal
or administrative action by any Third Party against an Incyte Product Patent
Right, Incyte Program Patent Right, Incyte Patent Right, Program Patent Right,
Pfizer Patent Right, Pfizer Process Patent Claim or Pfizer Use Patent Claim, of
which it becomes aware, including any nullity, revocation, reexamination, or
compulsory license proceeding but excluding a counterclaim brought in an
infringement proceeding initiated under Section 9.7(a), which shall be governed
by Section 9.7(a).  Pfizer shall have the only right, but no obligation, to
defend against any such action involving a Pfizer Patent Right, in its own name,
and any such defense shall be at Pfizer’s expense.  Incyte, upon request of
Pfizer, agrees to join in any such action at Pfizer’s expense and in any event
to cooperate with Pfizer at Pfizer’s expense.  Pfizer shall have the first
right, but no obligation, to defend against any such action involving an Incyte
Patent Right or a Program Patent Right, Pfizer Process Patent Claim or Pfizer
Use Patent Claim, in its own name, and any such defense shall be at Pfizer’s
expense.  Incyte, upon request of Pfizer, agrees to join in any such action at
Pfizer’s expense and in any event to cooperate with Pfizer at Pfizer’s expense. 
If Pfizer fails to defend against any such action involving an Incyte Patent
Right or a Program Patent Right, Pfizer Process Patent Claim or Pfizer Use
Patent Claim, then Incyte shall have the right to defend such action, in its own
name, and any such defense shall be at Incyte’s expense.  Pfizer will not elect
to defend an action hereunder if the action by the Third Party solely involves
an Incyte Patent Right, Program Patent Right, Pfizer Process Patent Claim or
Pfizer Use Patent Claim that solely

 

45

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

covers an Incyte Compound or an Incyte Product.  Incyte shall have the only
right, but no obligation, to defend against any such action involving an Incyte
Product Patent Right or Incyte Program Patent Right.  Pfizer, upon request of
Incyte, shall reasonably cooperate with Incyte in any such action at Incyte’s
expense.

 

10.                               CONFIDENTIALITY

 

10.1        Treatment of Confidential Information.  The Parties agree that
during the Term, and for a period of three (3) years after the end of the Term
but in no event for less than five (5) years after the Effective Date, each
Party will, and will cause its Affiliates, (a) to maintain in confidence all
Incyte Confidential Information or Pfizer Confidential Information, as the case
may be, to the same extent such Party maintains its own proprietary information
of similar kind and value and (b) not to use such Incyte Confidential
Information or Pfizer Confidential Information, as the case may be, for any
purpose except those permitted by this Agreement.  Except as permitted by
Sections 10.2, 10.3, 10.4 or 10.5 below, Pfizer and its Affiliates agree not to
disclose (i) any Incyte Confidential Information or (ii) any Pfizer Technology
that is Pfizer Confidential Information, in the case of each of clauses (i) and
(ii), that relates solely to an Incyte Compound or Incyte Product, to any Third
Parties under any circumstance without the prior consent of Incyte.  Except as
permitted by Sections 10.2, 10.3, 10.4 or 10.5 below, Incyte and its Affiliates
agree not to disclose (A) any Incyte Technology that is Incyte Confidential
Information and that does not relate solely to (I) an Incyte Compound or Incyte
Product or (II) *** or that are needed to permit an external contractor to ***,
or (B) any Pfizer Confidential Information, to any Third Parties under any
circumstance without the prior consent of Pfizer.  Incyte further agrees that it
will not, and will cause its Representatives not to, share any Pfizer
Confidential Information with (x) any Affiliate that becomes an Affiliate in
connection with a Change of Control (including, for purpose of this
Section 10.1, any Change of Control that does not involve a *** or does involve
a ***) or (y) any Representatives of Incyte who become Representatives in
connection with such Change of Control (including any Change of Control that
does not involve a *** or does involve a ***).  If any Change of Control
(including any Change of Control that does not involve a *** or does involve a
***) of Incyte occurs, Incyte shall promptly notify Pfizer, share with Pfizer
the polices and procedures it plans to implement in order to protect the
confidentiality of Pfizer Confidential Information prior to such implementation
and make any adjustments to such policies and procedures that are reasonably
requested by Pfizer.

 

10.2        Authorized Disclosure.  Pfizer and Incyte each agree that any
disclosure (i) by Pfizer or any of its Affiliates of Incyte Confidential
Information, or (ii) by Incyte or any of its Affiliates of Pfizer Confidential
Information, to any of their respective officers, employees or agents shall be
made only if and to the extent reasonably necessary to carry out its rights and
obligations under this Agreement and shall be limited to the maximum extent
possible consistent with such rights and obligations.  Incyte and Pfizer each
represent that all of its officers, employees and agents who shall have access
to Pfizer Technology, Incyte Technology, Program Technology, Pfizer Confidential
Information or Incyte Confidential Information are bound by agreement to
maintain such information in confidence.  Notwithstanding the foregoing, (x)
Pfizer may disclose (i) any Incyte Confidential Information or (ii) any Pfizer
Technology that is Pfizer Confidential Information, in the case of each of
clauses (i) and (ii), that relates solely to an Incyte Compound or Incyte
Product, only to the limited extent such information is relevant to the

 

46

--------------------------------------------------------------------------------


 

research, development or commercialization of a Compound, Pfizer Product or
Animal Product, to (I) Governmental Authorities (a) to the extent desirable to
obtain or maintain INDs or Regulatory Approvals for any Compound, Pfizer Product
or Animal Product and (b) in order to respond to inquiries, requests or
investigations, (II) to outside consultants, scientific advisory boards, managed
care organizations, and non-clinical and clinical investigators to the extent
desirable to patent, trademark, develop, register or market any Compound, Pfizer
Product or Animal Product and (III) to the extent necessary or desirable in
order to enforce Pfizer’s rights under this Agreement; and (y) Incyte may
disclose (i) any Incyte Technology that is Incyte Confidential Information and
that is derived from the research, development or commercialization of an Incyte
Compound or Incyte Product or (ii) any Pfizer Confidential Information that
relates solely to an Incyte Compound or Incyte Product (other than Pfizer
Confidential Information that is designated by Pfizer as highly proprietary and
marked “Not to be Disclosed” in accordance with Section 6.7(b)(ii)) to (I)
Governmental Authorities (a) to the extent desirable to obtain or maintain INDs
or Regulatory Approvals for any Incyte Compound or Incyte Product and (b) in
order to respond to inquiries, requests or investigations; (II) to outside
consultants, scientific advisory boards, managed care organizations, and
non-clinical and clinical investigators to the extent desirable to patent,
trademark, develop, register or market any Incyte Compound or Incyte Product and
(III) to the extent necessary or desirable in order to enforce Incyte’s rights
under this Agreement; provided that, in each case enumerated in clauses (x) and
(y) of this Section 10.2, the disclosing Party shall obtain the same
confidentiality obligations from such Third Parties as it obtains with respect
to its own proprietary information of similar kind and value.

 

10.3        Publicity.  The public announcement of the execution of this
Agreement, which Incyte shall be permitted to make upon execution of this
Agreement by both Parties, is set forth on Schedule 10.3(a) attached hereto.  In
addition, notwithstanding anything to the contrary in Section 10.2, either Party
may make a public statement (written or oral), including in analyst meetings,
concerning this Agreement or the progress of the Compounds or Pfizer Products
where such statement: (a) is required by Law, or legal proceedings, (b) concerns
one of the events described in Schedule 10.3(b); provided that Incyte may only
make a public statement concerning the events described in Schedule 10.3(b) as
follows: (i) jointly with Pfizer, (ii) with Pfizer’s prior approval of the text
of such statement and in compliance with the other provisions of this
Section 10.3, which text shall, at any time that Incyte is a company that has at
least ten percent (10%) of its common stock listed on a United States national
securities exchange or approved for quotation on the Nasdaq National Market or
any similar United States system of automated dissemination of quotations of
securities prices and that has such common stock registered under the Securities
Exchange Act of 1934, as amended, include for milestone announcements, the Event
Milestone and the amount of the applicable Event Milestone Payment but shall not
include the Pfizer Indication for any Event Milestone that occurs as a result of
the development of a Compound for a Pfizer Indication other than those included
in the *** or (iii) after Pfizer has made a public statement with respect
thereto, so long as Incyte’s public statement is consistent therewith, (c) is
contained in Pfizer’s or Incyte’s financial statements prepared in accordance
with generally acceptable accounting principles in the United States, or (d) has
been announced previously under this Section 10.3, so long as such statement is
consistent with any such previous announcement.  *** (referred to by Incyte as
of the date of this Agreement as ***), Incyte may (but shall not be obligated
to) make a public statement (written or oral), including in analyst meetings,
that discloses *** disclosing *** but only under the following circumstances:
(A) the ***

 

47

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

***; (B) *** (I) *** (II) ***; and (C) *** (y) ***.  In all cases, the Party
required to or proposing to make such statement shall (x) endeavor to obtain
confidential treatment of economic and trade secret information and (y) give the
other Party sufficient advance notice of the text of any proposed statement
(written or oral) so that the other Party will have the opportunity to comment
upon the statement, and such comments will be taken into account in the final
statement.  If a Pfizer Indication becomes a Reverted Indication pursuant to
Section 11.4 or if this Agreement is terminated by either Party pursuant to
Sections 11.2 or 11.3, the Parties will agree on the text of any proposed public
statement (written or oral) in connection therewith.  Pfizer agrees that it will
disclose *** in a manner consistent with its public statements for its other
pharmaceutical products.  Except as provided in this Section 10.3, neither Party
will make any public announcement regarding the terms of, or events related to,
this Agreement without the prior consent of the other Party.  Notwithstanding
anything to the contrary in this Section 10.3, so long as Incyte complies with
Section 10.1 and 10.2, Incyte may make public statements (written or oral),
including in analyst meetings, concerning the progress of the Incyte Compounds
or Incyte Products without being subject to the requirements of this
Section 10.3; provided that if such statement covers information that could be
relevant to the filing or prosecution of any Patent Rights, Incyte will use
reasonable efforts to provide Pfizer with ten (10) Business Days’ notice (or as
much advance notice as is practicable under the circumstances) prior to making
any such written or oral public statement.

 

10.4        Publications.  Pfizer, its Affiliates or any of its or its
Affiliates’ employees, contractors, consultants, licensees or agents may publish
or present any information with respect to a Compound, Pfizer Product or Animal
Product, including the results of the Research Program or preclinical or
clinical studies, without Incyte’s prior consent, but Pfizer shall use
reasonable efforts to provide Incyte with ten (10) Business Days’ notice (or
such shorter notice period as is practicable under the circumstances) prior to
any such publication or presentation.  Incyte will not, and will cause its
Affiliates and its or its Affiliates’ employees, contractors, consultants,
licensees or agents not to, publish or present any information with respect to a
Compound, Pfizer Product or Animal Product, including the results of the
Research Program or preclinical or clinical studies, without Pfizer’s prior
consent (which may be withheld in its sole and final discretion).  Incyte, its
Affiliates or any of its or its Affiliates’ employees, contractors, consultants,
licensees or agents may publish or present any information with respect to an
Incyte Compound or Incyte Product, including the results of the Research Program
or preclinical or clinical studies (other than Pfizer Confidential Information
that is designated by Pfizer as highly proprietary and marked “Not to be
Disclosed” in accordance with Section 6.7(b)(ii)), without Pfizer’s prior
consent, but Incyte shall use reasonable efforts to provide Pfizer with ten
(10) Business Days’ notice (or such shorter notice period as is practicable
under the circumstances) prior to any publication or presentation.  Pfizer will
not, and will cause its Affiliates and its or its Affiliates’ employees,
contractors, consultants, licensees or agents not to, publish or present any
information with respect to an Incyte Compound or Incyte Product, including the
results of the Research Program or preclinical or clinical studies, without
Incyte’s prior consent (which may be withheld in its sole and final
discretion).  Notwithstanding the foregoing, nothing in Article 10 shall be
construed to limit the right of Pfizer’s or Incyte’s clinical investigators to
publish the

 

48

--------------------------------------------------------------------------------


 

results of their studies.  The provisions of this Section 10.4 shall, to the
extent applicable, be subject to the terms of the agreements listed in
Schedule 10.4.

 

10.5        Registration and Filing of this Agreement.  To the extent, if any,
that a Party concludes that it is required under applicable Laws to file or
register this Agreement or a notification thereof with any Governmental
Authority, including the US Securities and Exchange Commission, the FTC or the
DOJ, such Party may do so; provided that such Party shall provide the other
Party with a written copy of all proposed filings, registrations or
notifications within such time frame as to allow for a reasonably sufficient
time for review and comment by the other Party prior to the submission of such
proposed filing, registration or notification. The other Party shall cooperate
with such filing, registration or notification and shall execute all documents
reasonably required in connection therewith. To the extent permitted by
applicable Law, the Parties will request confidential treatment of sensitive
provisions of this Agreement. The Parties shall promptly inform each other as to
the activities or inquiries of any such Governmental Authority relating to this
Agreement and shall cooperate to respond to any request for further information
therefrom. Each Party shall be responsible for its own legal and other external
costs in connection with any such filings, registrations or notifications.

 

11.                               TERM; TERMINATION; CHANGE OF CONTROL

 

11.1           Term.

 

(a)        This Agreement shall become effective on the Effective Date and shall
continue until the earlier of (i) the last Royalty Term Expiration Date for the
last Pfizer Product, and (ii) the effective date of termination pursuant to
Section 11.2 or 11.3 (the “Term”).

 

(b)        Prior to the Effective Date, neither Incyte nor Pfizer shall have any
rights or obligations hereunder.  Notwithstanding the foregoing, effective as of
the signing of this Agreement, each of Incyte and Pfizer covenant and agree that
(a) Articles 4 (HSR), 10 (Confidentiality) and 14 (Dispute Resolution) and this
Section 11.1(b) shall be in full force and effect, (b) Incyte shall not, and
shall cause each of its Affiliates not to, negotiate, engage in or otherwise
enter into any transaction involving (i) any sale or grant of any rights or
licenses to the Incyte Patent Rights or the Incyte Technology in the Territory,
or (ii) any joint venture, co-promotion or similar relationship involving the
Incyte Patent Rights or the Incyte Technology in the Territory and (c) neither
Party may terminate this Agreement prior to the Effective Date, except pursuant
to Section 11.3(c).

 

11.2        Termination by Pfizer.  After the Effective Date, Pfizer may
terminate this Agreement at any time in its sole discretion upon ninety (90)
days’ advance notice to Incyte, with such termination becoming effective at the
end of such ninety (90)-day period.

 

11.3        Mutual Termination Rights.  Either Party may terminate this
Agreement if:

 

(a)           it believes that the other Party is in material breach of this
Agreement, in which case the non-breaching Party may deliver notice of such
material breach to the other Party, such notice to describe in detail the nature
of such breach.  For purposes of this Section 11.3(a), a material breach shall
include a material inaccuracy in any representation or warranty contained
herein. The allegedly breaching Party shall have ninety (90) days from its
receipt of such notice to cure such breach (or, if such breach cannot be cured
within such ninety (90)-day period, the breaching Party must commence and
diligently continue actions to cure such breach during such

 

49

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

ninety (90)-day period).  Any such termination shall become effective at the end
of such ninety (90)-day period unless the breaching Party has cured any such
breach prior to the expiration of such ninety (90)-day period (or, if such
breach is capable of being cured but cannot be cured within such ninety (90)-day
period, the breaching Party has commenced and diligently continued actions to
cure such breach; provided that, in any such instance, such cure must have
occurred within one hundred eighty (180) days after notice thereof was provided
to the breaching Party by the non-breaching Party to remedy such breach).
 Notwithstanding Incyte’s right of termination pursuant to this Section 11.3(a),
Incyte acknowledges and agrees that it ***; or

 

(b)           the other Party is generally unable to meet its debts when due, or
makes a general assignment for the benefit of its creditors, or there shall have
been appointed a receiver, trustee or other custodian for such Party for or a
substantial part of its assets, or any case or proceeding shall have been
commenced or other action taken by or against such Party in bankruptcy or
seeking the reorganization, liquidation, dissolution or winding-up of such Party
or any other relief under any bankruptcy, insolvency, reorganization or other
similar act or law, and any such event shall have continued for sixty (60) days
undismissed, unstayed, unbonded and undischarged.  In such circumstances, the
other Party may, upon notice to such Party, terminate this Agreement, such
termination to be effective upon such Party’s receipt of such notice; or

 

(c)           the Effective Date has not occurred on or prior to the date that
is one hundred eighty (180) days after the Parties make their respective HSR
filings, with such termination becoming effective upon one Party’s receipt of a
notice of termination from the other Party at any time after the end of such one
hundred eighty (180)-day period.

 

(d)           if a Party gives notice of termination under this Section 11.3,
and the other Party disputes whether such notice was proper, then the issue of
whether or not this Agreement was properly terminated shall be resolved in
accordance with Article 14, and the Agreement shall remain in full force and
effect until such dispute is resolved.  If as a result of such dispute
resolution process it is determined that the notice of termination was proper,
then such termination shall be deemed to be effective on the date on which such
dispute is resolved.  On the other hand, if as a result of the dispute
resolution process it is determined that the notice of termination was improper,
then no termination shall have occurred, this Agreement shall remain in full
force and effect and Pfizer will pay to Incyte any Event Milestone Payment that
became due during the termination notice period or during the term of the
dispute, together with interest in accordance with Section 8.9.

 

11.4        Termination by Pfizer of Pfizer Indication.

 

(a)           If, at any time, Pfizer, in its sole discretion, elects to
terminate development for all Compounds for either ***, then Pfizer will notify
Incyte of its intent to terminate such indications (each such notice being
hereinafter referred to as “Reversion Notice”).  Effective upon the effective
date of the Reversion Notice pursuant to Section 15.3, (x) the indications
referred to in such Reversion Notice will revert to Incyte and become “Reverted
Indications”, (y) Pfizer’s license under Section 7.1 with respect to such
Reverted Indications shall terminate and (z) Section 7.4(b) shall

 

50

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

no longer apply to Pfizer with respect to such Reverted Indications.  ***

 

(b)           Effective upon the effective date of the Reversion Notice pursuant
to Section 15.3, Pfizer grants, and shall cause its Affiliates to grant, to
Incyte the following fully paid, royalty-free worldwide sublicenses and
licenses:

 

(i)            an exclusive (even as to Pfizer and its Affiliates), sublicense,
with the right to further sublicense, to use the Incyte Technology, Incyte
Confidential Information, Pfizer Technology, Pfizer Confidential Information and
Program Technology to the extent necessary or useful to make, have made, use,
import, offer for sale or sell Incyte Compounds or Incyte Products for the
treatment, control or prevention of the Reverted Indications that are the
subject of such Reversion Notice in the Territory;

 

(ii)           an exclusive (even as to Pfizer and its Affiliates), sublicense,
with the right to further sublicense, to use the Incyte Patent Rights, Incyte
Product Patent Rights and Incyte Program Patent Rights to the extent necessary
or useful to make, have made, use, import, offer for sale or sell Incyte
Compounds or Incyte Products for the treatment, control or prevention of the
Reverted Indications that are the subject of such Reversion Notice in the
Territory for the sole purpose of making, having made, using, importing,
offering for sale or selling Incyte Compounds or Incyte Products for the
treatment, prevention or control of the Reverted Indications that are the
subject of such Reversion Notice in the Territory;

 

(iii)         an exclusive (even as to Pfizer and its Affiliates) license, with
the right to sublicense, under the Program Patent Rights and Pfizer Use Patent
Claims to the extent necessary to make, have made, use, import, offer for sale
or sell Incyte Compounds or Incyte Products for the treatment, control or
prevention of the Reverted Indications that are the subject of such Reversion
Notice in the Territory for the sole purpose of making, having made, using,
importing, offering for sale or selling Incyte Compounds or Incyte Products for
the treatment, control or prevention of the Reverted Indications that are the
subject of such Reversion Notice in the Territory; and

 

(iv)          an exclusive license (even as to Pfizer and its Affiliates), with
the right to sublicense, under the Pfizer Process Patent Claims to the extent
necessary to manufacture Incyte Compounds or Incyte Products for the treatment,
control or prevention of the Reverted Indications that are the subject of such
Reversion Notice in the Territory for the sole purpose of making, having made,
using, importing, offering for sale or selling Incyte Compounds or Incyte
Products for the treatment, control or prevention of the Reverted Indications
that are the subject of such Reversion Notice in the Territory.

 

Notwithstanding anything to the contrary in this Section 11.4(b), with respect
to any Pfizer Technology, Pfizer Use Patent Claim or Pfizer Process Patent
Claim, as the case may be, that Pfizer acquires by purchase, license, assignment
or other means from a Third Party, Pfizer shall only be required to grant to
Incyte a license to such Pfizer Technology, Pfizer Use Patent Claim or Pfizer
Process Patent Claim (x) to the extent permitted under its agreement with such
Third

 

51

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Party and (y) if Incyte agrees to be responsible for all payments to such Third
Party under such Third Party agreement that may be incurred as a result of such
sublicense to Incyte and executes documentation reasonably satisfactory to
Pfizer to such effect.

 

11.5        Termination by Pfizer of ***

 

(a)           Termination of ***.  If Pfizer (i) in its sole discretion, makes a
final decision to terminate *** (ii) in its reasonable discretion, *** then
Pfizer will so notify Incyte.  No later than thirty (30) days after its receipt
of such notice, Incyte will notify Pfizer as to ***.  If Incyte ***.  If Incyte
***.

 

(b)           Incyte Election Conditions.  ***

 

52

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

***

 

(c)           Pfizer Responsibilities.  ***

 

11.6        Effect of Termination.

 

(a)           Survival.

 

(i)            The following provisions shall survive any expiration or
termination of this Agreement, except for any termination pursuant to Section
11.3(c):  Articles 1 (Definitions), 10 (Confidentiality), 13 (Indemnities), 14
(Dispute Resolution), and 15 (Miscellaneous), and Sections 7.1(c) (License to
Pfizer), 7.2(a) (with respect to Pfizer Technology and Pfizer Confidential
Information only), 7.2(c) and 7.2(d) (Sublicenses and Licenses to Incyte), 7.3
(Research License) and 11.6 (Effect of Termination), together with any sections
or defined terms referred to in such surviving provisions or necessary to give
them effect.

 

(ii)           Except as set forth in Section 8.2(e), termination of this
Agreement shall not relieve the Parties of any liability that accrued hereunder
prior to the effective date of such termination.  In addition, termination of
this Agreement shall not preclude either Party from pursuing all rights and
remedies it may have hereunder or at Law or in equity

 

53

--------------------------------------------------------------------------------


 

with respect to any breach of this Agreement nor prejudice either Party’s right
to obtain performance of any obligation.  The remedies provided in Section
11.6(b) are not exclusive of other remedies available to a Party at Law or in
equity.

 

(b)           Rights Upon Termination.

 

(i)            Except as set forth in Sections 11.6(a)(i), 11.6(b)(ii)(E) and
11.6(b)(v), upon termination of this Agreement by Pfizer pursuant to Section
11.2 or by either Party pursuant to Section 11.3, all licenses and sublicenses
hereunder shall terminate.

 

(ii)           As promptly as practicable after termination by Pfizer pursuant
to Section 11.2 or termination by Incyte pursuant to Sections 11.3(a) or 11.3(b)
(but in no event if (x) any such termination results, arises from or relates to,
or is deemed to result, arise from or relate to, by operation of law or
otherwise, any termination or deemed termination hereof that occurs during the
course of any bankruptcy or other insolvency proceeding involving Incyte or (y)
Incyte rejects this Agreement pursuant to Sections 363, 365 or 1123 of Title 11
of the United States Code, as amended), Pfizer shall do the following:

 

(A)          Regulatory Matters.  transfer to Incyte ownership of all Regulatory
Filings, INDs and Regulatory Approvals relating to the Pfizer Products in the
same form in which Pfizer maintains such items;

 

(B)          Pre-Clinical and Clinical Matters. deliver to Incyte all material
pre-clinical and clinical data and information in Pfizer’s possession relating
to the Pfizer Products, including copies of all material reports, records,
regulatory correspondence and other materials in Pfizer’s possession or control
relating to the pre-clinical and clinical development of the Pfizer Products
and, if applicable, any material information contained in the global safety
database established and maintained by Pfizer, in each case, in the same form in
which Pfizer maintains such items;

 

(C)          Trademarks. assign to Incyte all of Pfizer’s, and cause its
Affiliates to assign to Incyte any of their respective, rights, title and
interest in and to any trademarks (other than the Pfizer name) that Pfizer or
any of its Affiliates are using in connection with a Pfizer Product (i) in the
United States after the NDA for such Pfizer Product has been accepted for
filing, (ii) in the Major European Countries after Regulatory Approval for such
Pfizer Product has been filed before the European Agency for the Evaluation of
Medicinal Products (or any successor agency) or such Major European Country, as
applicable, (iii) in Japan after the Regulatory Approval for such Pfizer Product
has been accepted for filing before the Japanese Ministry of Health and Welfare
(or any successor agency) and (iv) in the countries not covered by clauses (i),
(ii) and (iii), after Launch in such country;

 

(D)          Manufacturing Matters.

 

(I)            at Incyte’s option, to be exercised no later than (x) sixty (60)
days after receiving any notice of termination by Pfizer pursuant to Section
11.2 or (y) thirty (30) days after the effective date of any termination by
Incyte

 

54

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

pursuant to Section 11.3(a) or 11.3(b), *** (A) *** and/or (B) ***, in the case
of each of clauses (A) and (B), that ***, but only if the following conditions
have been met: (a) *** and (b) ***.  No later than ten (10) Business Days before
Incyte is required to exercise its option to ***.  If, at the time of Incyte’s
request, ***, then, at Incyte’s request, Pfizer may (but shall not be obligated
to) elect to ***, in which case Incyte shall be required to ***, as the case may
be, and Incyte will also be responsible for all out-of-pocket costs associated
with ***;

 

(II)           if the effective date of termination occurs prior to the Launch
of any Pfizer Product in any country in the Territory, then, following such
effective date, Pfizer shall have no further obligations to Incyte regarding
manufacturing matters, other ***;

 

(III)         if the effective date of termination occurs after a Pfizer Product
has been Launched in any country in the Territory, then, (a) pursuant to a
transition supply agreement to be negotiated in good faith by the Parties,
Pfizer will provide Incyte with commercial supplies of such Pfizer Product for a
period of time to be specified in the transition supply agreement but in no
event to exceed *** from the effective date of termination; provided that Incyte
shall reimburse Pfizer for all of Pfizer’s fully-loaded costs associated with
the transition supply agreement and with the manufacture of such Pfizer Product,
plus a royalty to be specified in the transition supply agreement if Pfizer’s

 

55

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

manufacture of such Pfizer Product uses a process covered by Pfizer Proprietary
Process Patent Claims (a “Proprietary Manufacturing Process”); (b) if the
manufacture of the Pfizer Product that has been Launched does not involve the
use of a Proprietary Manufacturing Process, then Pfizer shall have no further
obligations to Incyte regarding manufacturing matters after the expiration of
the transition supply agreement, (c) if the manufacture of the Pfizer Product
that has been Launched involves the use of a Proprietary Manufacturing Process,
then prior to the expiration of the transition supply agreement, Pfizer will
notify Incyte as to whether (x) it will continue to supply Incyte with such
Pfizer Product, with Incyte reimbursing Pfizer for all of Pfizer’s fully-loaded
costs associated with the manufacture of such Pfizer Product, plus a royalty to
be specified in a supply agreement that the Parties will negotiate in good faith
or (y) it will grant Incyte a license to the Pfizer Proprietary Process Patent
Claims for a royalty to be specified in a license agreement that the Parties
will negotiate in good faith; if Pfizer decides to grant Incyte a license
pursuant to clause (y), then Incyte agrees to use its best efforts to effect a
transfer of the manufacturing activities for such Pfizer Product to another
supplier as soon as practicable and agrees to spend the resources reasonably
necessary to do so.

 

(IV)         For purposes of this Section 11.6(b)(ii)(D), the following terms
shall have the following meanings: (x) “***” shall mean *** and (y) “***” shall
mean ***.

 

(E)           License Grant.  Pfizer shall, and shall cause its Affiliates to,
grant to Incyte a non-exclusive, royalty-free, perpetual license, with the right
to sublicense, (i) to *** to the extent necessary to make, have made, use
import, offer for sale or sell CCR2 Antagonists in the Territory for the sole
purpose of making, having made, using, importing, offering for sale or selling
CCR2 Antagonists in the Territory, (ii) *** to the extent necessary to
manufacture CCR2 Antagonists in the Territory for the sole purpose of making,
having made, using, importing, offering for sale or selling CCR2 Antagonists in
the Territory; provided that with respect to ***, (x) Pfizer shall only be
required to grant Incyte a license to ***

 

56

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

to the extent permitted under its agreement with such Third Party and (y) Incyte
shall be responsible for all payments to such Third Party under such Third Party
agreement which become due after the effective date of termination to the extent
such payments relate to the use of *** with any Compound or Pfizer Product, and
Incyte shall execute such documentation reasonably satisfactory to Pfizer to
such effect.

 

(iii)         Upon any termination of this Agreement, Pfizer shall, as promptly
as practicable, do the following:

 

(A)          Program Patent Rights.  execute and deliver to Incyte such
documents, agreements and instruments of assignment and transfer as Incyte
reasonably requests in order to establish joint ownership of all rights, title,
and interest in and to Incyte Program Patent Rights and Program Patent Rights.

 

(B)          Prosecution and Maintenance of Incyte Patent Rights and Program
Patent Rights.  cause its Affiliates to, grant to Incyte the first right but not
the obligation to prosecute and maintain all Incyte Patent Rights.  If Incyte
prosecutes or maintains any such Incyte Patent Rights or Program Patent Rights,
then Incyte shall be responsible for all costs associated with such prosecutions
and maintenance.  Pursuant to Section 9.2(c), Pfizer, its agents and attorneys,
shall continue to give Incyte at least thirty (30) days to comment on all
prosecutions and related filings of all Program Patent Rights and shall give due
consideration to all Incyte comments, but Pfizer’s decisions with respect to
such prosecutions and related filings shall be final.  Pfizer shall not abandon
any Program Patent Rights without at least ninety (90) days’ prior notice to
Incyte.  If Pfizer decides to abandon any Program Patent Right, then Incyte
shall have the option to obtain sole ownership of such patents and patent
applications in Incyte’s name and Incyte shall be responsible for all costs
associated with such prosecution and maintenance.

 

(C)          Security Interests.  comply with the termination provisions
contained in Section 18 of the Security Agreement.

 

The Parties agree that (A) any failure by Pfizer to provide immaterial data,
information, reports, records, correspondence or other materials to Incyte
pursuant to Section 11.6(b)(ii) or 11.6(b)(iii) shall not be a breach of
Pfizer’s obligations; (B) in no event shall Pfizer be required by any Third
Party to retain any obligations or liabilities relating to the Compounds or the
Pfizer Products following any delivery or transfer pursuant to this Section
11.6(b)(ii) or 11.6(b)(iii), except to the extent that such obligations or
liabilities result from events that transpired prior to such delivery or
transfer; (C) except as otherwise provided in Sections 11.6(b)(ii) and
11.6(b)(iii), Incyte shall reimburse Pfizer only for out-of-pocket expenses
relating to any delivery or transfer pursuant to Section 11.6(b)(ii) or
11.6(b)(iii); (D) Incyte hereby releases Pfizer from any and all liabilities in
connection with any delivery or transfer pursuant to Sections 11.6(b)(ii) and
11.6(b)(iii) *** and shall not hold Pfizer liable for any inaccuracy or
incompleteness of any data, information, reports, records, correspondence or
other materials delivered or transferred pursuant to this Section 11.6(b)(ii);
and (E) Incyte fully indemnifies Pfizer for all Damages relating to any sale or
use of the API or Drug Product resulting from any Claims by Third Parties
except, in the case of

 

57

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

clauses (D) and (E) only, to the extent that such liabilities or Damages result
from the gross negligence or willful misconduct of Pfizer.

 

(iv)          For clarity, if either Pfizer terminates this Agreement under
Section 11.2 or Incyte terminates this Agreement under Section 11.3(a) or
11.3(b), and Pfizer researches, develops, markets, sells, or offers to sell any
Compound or Pfizer Product covered by the Valid Claim of a ***, then such
Compound or Pfizer Product shall be subject to all the financial provisions of
Article 8 as if such Agreement had not been terminated.

 

(v)            Upon termination by reason of the passing of the Royalty Term
Expiration Date with respect to any Pfizer Product, as of the effective date of
such termination and on a country-by-country basis, the licenses from Incyte to
Pfizer under Section 7.1 shall convert to fully-paid, royalty-free, perpetual,
non-exclusive licenses, with the right to sublicense, under the Incyte
Technology, Incyte Confidential Information and Program Technology to make, have
made, use, import, offer for sale and sell such Pfizer Product in such country.

 

11.7        Change of Control.  In the event of any Change of Control, Incyte
shall notify Pfizer promptly, but in no event later than five (5) Business Days,
following approval by Incyte’s board of directors of any transaction that
constitutes a Change of Control.  Pfizer shall have the right upon sixty (60)
days’ notice following any such Change of Control or following a breach by
Incyte of Sections 9.3(b) or 9.3(c), to elect that any one or more of the
following shall be deleted, in whole or in part, from this Agreement:  Sections
2.1-2.4, 3.1-3.5, 5.2 and 5.3 and the Research Plan.  If Pfizer makes any
election as provided in this Section 11.7 to delete any Section, each of the
Parties hereto will enter into an appropriate and customary written amendment
and no Party shall have any further obligations with respect to any such deleted
Section. For the avoidance of doubt, Pfizer shall be entitled, in its sole
discretion, to make the elections provided for in this Section 11.7 upon each
occurrence of a Change of Control.

 

11.8        Bankruptcy.  Pfizer may, in addition to any other remedies available
to it by Law or in equity, exercise the rights set forth below in this Section
11.8 by notice to Incyte, if Incyte shall have become insolvent or bankrupt, or
shall have made a general assignment for the benefit of its creditors, or there
shall have been appointed a trustee or receiver of Incyte or for all or a
substantial part of its property, or any case or proceeding shall have been
commenced or other action taken by or against Incyte in bankruptcy or seeking
reorganization, liquidation, dissolution, winding-up arrangement, composition or
readjustment of its debts or any other relief under any bankruptcy, insolvency,
reorganization or other similar act or law of any jurisdiction now or hereafter
in effect, and any such event shall have continued for ninety (90) days
undismissed, unbonded and undischarged. All rights and licenses granted under or
pursuant to this Agreement by Incyte are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of rights
to “intellectual property” as defined under Section 101(35A) of the U.S.
Bankruptcy Code. The Parties agree that Pfizer, as licensee of such rights under
this Agreement, shall retain and may fully exercise all of its rights and
elections under the U.S. Bankruptcy Code. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against Incyte under
the U.S. Bankruptcy Code, Pfizer shall be entitled to a complete duplicate of
(or complete access to, as Pfizer deems appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in their possession, shall be promptly delivered to Pfizer (a) upon any

 

58

--------------------------------------------------------------------------------


 

such commencement of a bankruptcy proceeding upon Pfizer’s written request
therefor, unless Incyte elects to continue to perform all of its obligations
under this Agreement or (b) if not delivered under (a) above, upon the rejection
of this Agreement by or on behalf of Incyte upon written request therefor by
Pfizer.

 

12.                               REPRESENTATIONS AND WARRANTIES

 

12.1        General Representations and Warranties.  Each Party represents and
warrants to the other that, as of the date hereof:

 

(a)           it is duly incorporated and validly existing under the Laws of its
state of incorporation, and has full corporate power and authority to enter into
this Agreement and to carry out the provisions hereof;

 

(b)           it is duly and validly authorized to execute and deliver this
Agreement and to perform its obligations hereunder, the execution, delivery and
performance of this Agreement have been approved by proper corporate action, it
has taken all other action required by Law, its certificate of incorporation or
by-laws or any agreement to which it is a party or to which it may be subject
required to authorize such execution, delivery and performance (other than
compliance with all applicable requirements of the HSR Act), and the person or
persons executing this Agreement on its behalf has been duly authorized to do so
by all requisite corporate action;

 

(c)           assuming due authorization, execution and delivery by the other
Party, this Agreement is legally binding upon it and enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar Laws.  The execution,
delivery and performance of this Agreement by it does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any Laws or order of any court or
Governmental Authority having jurisdiction over it;

 

(d)           it has not granted, and will not grant during the Term of the
Agreement, any right to any Third Party that would conflict with the rights
granted to the other Party hereunder.  It has (or will have at the time
performance is due) maintained and will maintain and keep in full force and
effect all agreements necessary to perform its obligations hereunder; and

 

(e)           it is aware of no action, suit or inquiry or investigation
instituted by any Governmental Authority that questions or threatens the
validity of this Agreement.

 

12.2        Representations and Warranties of Incyte.  As of the date hereof,
Incyte hereby represents and warrants to Pfizer as follows:

 

 

(a)           to the knowledge of Incyte and its Affiliates, there is no reason
why the claims that may issue from the patent applications set forth on Exhibit
A would not be valid and enforceable;

 

(b)           none of Incyte or any of its Affiliates has received any written
notice or claim that Incyte or any of its Affiliates is infringing any Third
Party intellectual property rights through activities related to Compounds or
Incyte Compounds, and to the knowledge of Incyte and its Affiliates, none of
Incyte or any of its Affiliates has in the past infringed or is currently

 

59

--------------------------------------------------------------------------------


 

infringing any Third Party intellectual property rights through activities
related to Compounds or Incyte Compounds;

 

(c)           to the knowledge of Incyte and its Affiliates, no Third Party is
infringing any Incyte Patent Rights;

 

(d)           (i) Incyte is the legal and beneficial owner of, or has the right
to grant to Pfizer the rights granted herein, to all Incyte Patent Rights and
all Incyte Technology, (ii) no other Person has any right, interest or claim in
or to such rights and Incyte has not entered into any agreement granting any
right or interest in or to (x) such Incyte Patent Rights or (y) except for
research licenses for non-commercial purposes granted to academic or non-profit
research entities or to other Third Parties involved in research for
non-commercial purposes, such Incyte Technology and (iii) all assignments to
Incyte of inventorship rights relating to the Incyte Patent Rights Controlled by
Incyte are valid and enforceable;

 

(e)           Exhibit A contains a complete and correct list as of the date
hereof of all patents and patent applications in the Territory Controlled by
Incyte or any of its Affiliates relating to the manufacture, use, sale, offer
for sale or importation of any Compound or Incyte Compound;

 

(f)            none of the rights of Incyte or its Affiliates under the Incyte
Patent Rights set forth on Exhibit A have been licensed to Incyte or its
Affiliates from any Third Party, and none of such rights were developed with
federal funding from the United States government or any other Governmental
Authority;

 

(g)           each of the Incyte Patent Rights are free of any lien,
encumbrances, charge, security interest, mortgage or other similar restriction;

 

(h)           Incyte and its Affiliates have disclosed to Pfizer all material
information known to it and its Affiliates with respect to the safety and
efficacy of each of the Compounds and Incyte Compounds;

 

(i)            Incyte and its Affiliates have disclosed to Pfizer all material
correspondence and contact information between each of them and the FDA and any
other Regulatory Authorities regarding the Compounds and Incyte Compounds.

 

For purposes of this Section 12.2, “to the knowledge of Incyte and its
Affiliates” shall mean to the actual knowledge of Incyte and its Affiliates
(including the knowledge of those officers, employees and agents of Incyte and
its Affiliates whose duties include responsibility for the matters specified in
this Section 12.2).

 

13.                               INDEMNITIES

 

13.1        Indemnification.

 

(a)           Mutual Indemnification.  Each Party hereby agrees to indemnify and
hold the other Party and its Representatives harmless from and against any and
all damages or other amounts payable to a Third Party claimant, as well as any
reasonable out-of-pocket attorneys’ fees and costs of litigation arising out of
any such Claim, (collectively, “Damages”) resulting from claims, suits,
proceedings or causes of action (“Claims”) brought by a Third Party against a

 

60

--------------------------------------------------------------------------------


 

Party or any of its Representatives based on: (a) breach of any representation,
warranty, covenant or agreement contained in this Agreement by the indemnifying
Party or any of its Representatives, (b) breach of any applicable Law by such
indemnifying Party or any of its Representatives, or (c) gross negligence or
willful misconduct by such indemnifying Party, or any of its Representatives;
provided that the indemnification in this Section 13.1 shall not apply to the
extent that any Damages are the result of (x) any breach of any representation,
warranty, covenant or agreement contained in this Agreement by the indemnified
Party or any of its Representatives or (y) any gross negligence or willful
misconduct of the indemnified Party or any of its Representatives. 
“Representatives” means, with respect to a Party, such Party’s Affiliates,
licensees, officers, directors, employees, consultants, contractors,
sublicensees and agents.

 

(b)           Incyte Indemnification.  Incyte shall indemnify and hold Pfizer
and its Representatives harmless from and against all Damages resulting from
Claims brought by a Third Party based on any actual or alleged infringement,
misappropriation or other violation of a Third Party’s patent rights resulting
from the making, having made, using, importation, offering for sale, sale,
promotion, manufacture, commercialization or distribution of any Incyte Compound
or Incyte Product by or on behalf of Incyte.

 

(c)           Pfizer Indemnification.  Except as provided in Section 9.6, Pfizer
shall indemnify and hold Incyte and its Representatives harmless from and
against all Damages resulting from Claims brought by a Third Party based on any
actual or alleged infringement, misappropriation or other violation of a Third
Party’s patent rights resulting from the making, having made, using,
importation, offering for sale, sale, promotion, manufacture, commercialization
or distribution of any Compound or Pfizer Product by or on behalf of Pfizer.

 

13.2        Product Liability Indemnification.

 

(a)           Pfizer hereby agrees to indemnify and hold Incyte and its
Representatives harmless from and against any Damages resulting from Claims
brought by a Third Party against Incyte or any of its Representatives resulting
from the sale of any Compound or Pfizer Product by Pfizer or any of its
Representatives, or the use of any Compound or Pfizer Product, except to the
extent that such Damages are covered by Incyte’s indemnification of Pfizer
pursuant to Section 13.1.

 

(b)           Incyte hereby agrees to indemnify and hold Pfizer and its
Representatives harmless from and against any Damages resulting from Claims
brought by a Third Party against Pfizer or any of its Representatives resulting
from the sale of any Incyte Compound or Incyte Product by Incyte or any of its
Representatives, or the use of any Incyte Compound or Incyte Product, except to
the extent that such Damages are covered by Pfizer’s indemnification of Incyte
pursuant to Section 13.1.

 

13.3        Conditions to Indemnification.

 

(a)           In the event that any Third Party asserts a claim with respect to
any matter for which a Party (the “Indemnified Party”) is entitled to
indemnification under Section 9.7, 13.1, or 13.2 (a “Third Party Claim”), then
the Indemnified Party shall promptly notify the Party obligated to indemnify the
Indemnified Party (the “Indemnifying Party”) thereof; provided, however, that no
delay on the part of the Indemnified Party in notifying the

 

61

--------------------------------------------------------------------------------


 

Indemnifying Party shall relieve the Indemnifying Party from any obligation
hereunder unless (and then only to the extent that) the Indemnifying Party is
prejudiced thereby.

 

(b)           The Indemnifying Party shall have the right, exercisable by notice
to the Indemnified Party within ten (10) Business Days of receipt of notice from
the Indemnified Party of the commencement of or assertion of any Third Party
Claim, to assume direction and control of the defense, litigation, settlement,
appeal or other disposition of the Third Party Claim (including the right to
settle the claim solely for monetary consideration) with counsel selected by the
Indemnifying Party and reasonably acceptable to the Indemnified Party; provided
that (i) the Indemnifying Party has sufficient financial resources, in the
reasonable judgment of the Indemnified Party, to satisfy the amount of any
adverse monetary judgment that is sought, (ii) the Third Party Claim solely
seeks monetary damages and (iii) the Indemnifying Party expressly agrees in
writing that as between the Indemnifying Party and the Indemnified Party, the
Indemnifying Party shall be solely obligated to satisfy and discharge the Third
Party Claim in full (the conditions set forth in clauses (i), (ii) and (iii)
above are collectively referred to as the “Litigation Conditions”).

 

(c)           Within ten (10) Business Days after the Indemnifying Party has
given notice to the Indemnified Party of its intended exercise of its right to
defend a Third Party Claim, the Indemnified Party shall give notice to the
Indemnifying Party of any objection thereto based upon the Litigation
Conditions.  If the Indemnified Party reasonably so objects, the Indemnified
Party shall continue to defend the Third Party Claim, at the expense of the
Indemnifying Party, until such time as such objection is withdrawn.  If no such
notice is given, or if any such objection is withdrawn, the Indemnifying Party
shall be entitled, at its sole cost and expense, to assume and conduct such
defense, with counsel selected by the Indemnifying Party.  During such time as
the Indemnifying Party is controlling the defense of such Third Party Claim, the
Indemnified Party shall cooperate, and cause its Affiliates and agents to
cooperate upon request of the Indemnifying Party in the defense or prosecution
of the Third Party Claim, including by furnishing such records, information and
testimony and attending such conferences, discovery proceedings, hearings,
trials or appeals as may reasonably be requested by the Indemnifying Party.  In
the event that the Indemnifying Party does not satisfy the Litigation Conditions
or does not notify the Indemnified Party of the Indemnifying Party’s intent to
defend any Third Party Claim within ten (10) Business Days after notice thereof,
the Indemnified Party may (without further notice to the Indemnifying Party)
undertake the defense thereof with counsel of its choice and at the Indemnifying
Party’s reasonable expense (including reasonable, out-of-pocket attorneys’ fees
and costs and expenses of enforcement or defense).  The Indemnifying Party or
the Indemnified Party, as the case may be, shall have the right to join in
(including the right to conduct discovery, interview and examine witnesses and
participate in all settlement conferences), but not control, at its own expense,
the defense of any Third Party Claim that the other Party is defending as
provided in this Agreement.

 

(d)           The Indemnifying Party shall not, without the prior consent of the
Indemnified Party, enter into any compromise or settlement which commits the
Indemnified Party to take or forbear to take any action.

 

(e)           In no event may an Indemnified Party settle or compromise any
Third Party Claim for which it/he/she intends to seek indemnification from the
Indemnifying Party hereunder without the prior consent of the Indemnifying
Party, or the indemnification provided under such Section 13.1, 13.2 or 13.3 as
to such Third Party Claim shall be null and void.

 

62

--------------------------------------------------------------------------------


 

13.4        Exclusion of Damages.  IN NO EVENT SHALL EITHER PARTY OR ITS
AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A CLAIM OR
ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT, OR
OTHERWISE, ARISING OUT OF THIS AGREEMENT, (A) UNLESS SUCH DAMAGES ARE DUE TO THE
WILLFUL MISCONDUCT OR INTENTIONAL OR WILLFUL BREACH IN BAD FAITH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT BY THE LIABLE PARTY OR ITS
AFFILIATES OF THIS AGREEMENT OR (B) EXCEPT TO THE EXTENT ANY SUCH DAMAGES ARE
PAID TO A THIRD PARTY AS A PART OF A THIRD PARTY CLAIM.  EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT, INDEMNIFICATION PURSUANT TO THIS ARTICLE 13 SHALL BE
THE SOLE AND EXCLUSIVE REMEDY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
LEGAL THEORY) AVAILABLE TO INCYTE OR PFIZER FOR ANY MATTER COVERED THEREIN.

 

14.                               DISPUTE RESOLUTION

 

14.1        Disputes.  The Parties recognize that disputes as to certain matters
may from time to time arise during the Term that relate to either Party’s rights
and/or obligations hereunder.  It is the objective of the Parties to facilitate
the resolution of disputes arising under this Agreement in an expedient manner
by mutual cooperation and without resort to litigation.  To accomplish this
objective, the Parties agree that, in the event of any disputes, controversies
or differences that may arise between the Parties, out of or in relation to or
in connection with this Agreement, or for the breach thereof, upon the request
of either Party, the Parties agree to meet and discuss in good faith a possible
resolution thereof.  If the matter is not resolved within sixty (60) days
following the request for discussions, then, other than with respect to disputes
over reports, accounting or payments that are subject to Section 8.10, either
Party may commence an action in accordance with Section 14.2 below.
Notwithstanding anything to the contrary in Section 14.1 or 14.2, each Party
shall be entitled to seek injunctive relief and specific performance in any
court in the world without waiting for the expiration of any such sixty (60)-day
period.

 

14.2        Governing Law; Jurisdiction.  Resolution of all disputes arising out
of or related to this Agreement or the performance, enforcement, breach or
termination of this Agreement and any remedies relating thereto, shall be
governed by and construed under the substantive laws of the State of New York,
without regard to conflicts of law rules that would provide for application of
the law of a jurisdiction outside New York.  If such controversy or claim cannot
be resolved by means of negotiations as described in Section 14.1, then such
controversy or claim shall be resolved by the United States District Court for
the Southern District of New York, a New York state court sitting in New York,
New York, the United States District Court for the District of Delaware, or a
Delaware state court sitting in Wilmington, Delaware (collectively, the
“Courts”).  Each Party (a) irrevocably submits to the exclusive jurisdiction in
the Courts, for purposes of any action, suit or other proceeding relating to or
arising out of this Agreement, and (b) agrees not to raise any objection at any
time to the laying or maintaining of the venue of any such action, suit or
proceeding in any of the Courts, irrevocably waives any claim that such action,
suit or other proceeding has been brought in an inconvenient forum and further
irrevocably waives the right to object, with respect to such action, suit or
other proceeding, that such Court does not have any jurisdiction over such
Party.  Incyte hereby irrevocably designates, appoints and empowers Corporation
Service Company, located at 2711 Centerville Road, Suite

 

63

--------------------------------------------------------------------------------


 

400, Wilmington, DE 19808, as its true and lawful agent and attorney in fact in
its name, place and stead to receive and accept on its behalf service of process
in any action, suit or proceeding in the Courts of New York with respect to
matters as to which it has submitted to jurisdiction as set forth in the
immediately preceding sentence.

 

15.                               MISCELLANEOUS

 

15.1        Entire Agreement; Amendment.  This Agreement, including the exhibits
attached hereto, sets forth the complete, final and exclusive agreement and all
the covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties hereto and supersedes and terminates all
prior agreements and understandings between the Parties, including the
Confidentiality Agreement between the Parties, dated June 21, 2004, as amended,
and the Common Interest and Joint Purpose Agreement between the Parties, dated
April 29, 2005.  There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein.  No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

 

15.2        Force Majeure.  Both Parties shall be excused from the performance
of their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall include conditions beyond the control of the
Parties, including an act of God, voluntary or involuntary compliance with any
regulation, law or order of any government, war, civil commotion, labor strike
or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe.  Notwithstanding the foregoing, any payment due and
owing hereunder shall not be delayed by the payer because of a force majeure
affecting the payer, unless such force majeure specifically precludes the
payment process.

 

15.3        Notices.  Any notices, approvals, or consents required or permitted
to be given under this Agreement shall be in writing, shall specifically refer
to this Agreement and shall be deemed to have been sufficiently given for all
purposes if mailed by first class certified or registered mail, postage prepaid,
internationally recognized overnight courier or personally delivered.  Unless
otherwise specified in writing, the mailing addresses of the Parties shall be as
described below:

 

64

--------------------------------------------------------------------------------


 

For Incyte:

 

Incyte Corporation

 

 

Experimental Station

 

 

Route 141 & Henry Clay Road

 

 

Building E336

 

 

Wilmington, DE 19880

 

 

 

 

 

Attention: Chief Business Officer

 

 

Facsimile No.: (302) 425-2707

 

 

 

with a copy to:

 

Attention: General Counsel

 

 

Facsimile No.: (302) 425-2722

 

 

 

For Pfizer:

 

Pfizer Inc.

 

 

235 East 42nd Street

 

 

New York, New York 10017

 

 

 

 

 

Attention: President, Pfizer Human Health

 

 

Facsimile No.: 212-808-8652

 

 

 

with a copy to:

 

Attention: Executive Vice President and General Counsel

 

 

Facsimile No.: 212-808-8924

 


NOTICES HEREUNDER SHALL BE DEEMED TO BE EFFECTIVE (A) UPON RECEIPT IF PERSONALLY
DELIVERED, (B) ON THE TENTH (10TH) BUSINESS DAY FOLLOWING THE DATE OF MAILING IF
SENT BY FIRST CLASS CERTIFIED OR REGISTERED MAIL, AND (C) ON THE SECOND (2ND)
BUSINESS DAY FOLLOWING THE DATE OF TRANSMISSION OR DELIVERY TO THE OVERNIGHT
COURIER IF SENT BY OVERNIGHT COURIER. A PARTY MAY CHANGE ITS ADDRESS LISTED
ABOVE BY SENDING NOTICE TO THE OTHER PARTY IN ACCORDANCE WITH THIS SECTION 14.3.


 

15.4        United States Dollars.  References in this Agreement to “Dollars” or
“$” shall mean the legal tender of the United States of America

 

15.5        Assignment.  Neither Party may assign or transfer this Agreement or
any rights or obligations hereunder without the prior consent of the other;
provided, however, that a Party may make such an assignment without the other
Party’s consent (a) to an Affiliate, so long as such Party shall remain jointly
and severally liable with such Affiliate with respect to all obligations so
assigned, (b) to a Third Party in conjunction with a merger or consolidation
involving such Party and the Third Party or (c) to a Third Party to whom a Party
is required to, or reasonably believes that it will be required to, divest any
Pfizer Product or Incyte Product, as the case may be, to the extent necessary to
comply with Law or the order of any Governmental Authority as a result of such
transaction; provided that any such assignment by a Party is subject to the
compliance by such Party with Sections 9.3(b) and (c).  Any assignment or
attempted assignment by either Party in violation of the terms of this Section
15.5 shall be null and void and of no legal effect.

 

15.6        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

65

--------------------------------------------------------------------------------


 

15.7        Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

 

15.8        Severability.  If any one or more of the provisions of this
Agreement is held to be invalid or unenforceable by any court of competent
jurisdiction from which no appeal can be or is taken, the provision shall be
considered severed from this Agreement and shall not serve to invalidate any
remaining provisions hereof.  The Parties shall make a good faith effort to
replace any invalid or unenforceable provision with a valid and enforceable one
such that the objectives contemplated by the Parties when entering into this
Agreement may be realized.

 

15.9        Headings.  The headings for each article and section in this
Agreement have been inserted for convenience of reference only and are not
intended to limit or expand on the meaning of the language contained in the
particular article or section.

 

15.10      No Waiver.  Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.

 

15.11      Non-Solicitation of Employees.  During the term of this Agreement,
neither Party shall, directly or indirectly, recruit or solicit any employee of
the other Party with whom such Party has come into contact or interacted for the
purposes of performing this Agreement, without the prior consent of the other
Party, except pursuant to general solicitations not targeted at such employees.

 

15.12      Third-Party Beneficiaries.  None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of either Party. No such Third Party shall obtain any right under any
provision of this Agreement or shall by reasons of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against
either Party.

 

15.13      Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their respective heirs, successors and
permitted assigns.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

 

INCYTE CORPORATION

PFIZER INC.

 

 

BY:

/S/ PAUL A FRIEDMAN

 

BY:

/S/ LISA RICCIARDI

 

 

 

NAME:

PAUL A. FRIEDMAN

 

NAME:

LISA RICCIARDI

 

 

 

TITLE:

PRESIDENT & CEO

 

TITLE:

SR. VICE PRESIDENT

 

 

67

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

 

EXHIBIT A

 

***

 

68

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT B

 

Research Plan

 

***

 

78

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Exhibit B-1

 

Testing Activities at Incyte

 

***

 

82

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT C

 


***

 

83

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

ATTACHMENT C-1

 

***

 

94

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

 

EXHIBIT D-1

 

***

 

102

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT D-2

 

***

 

103

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

EXHIBIT D-3

 

***

 

104

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.7(a)

 

***

 

105

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.7(b)

 

***

 

107

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.7(c)

 

***

 

109

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.27

 

***

 

110

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.28

 

***

 

111

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.29

 

***

 

112

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.30

 

***

 

113

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.31

 

***

 

114

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.32

 

***

 

115

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.33

 

***

 

116

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.34

 

***

 

117

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.35

 

***

 

118

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 1.75

 

***

 

119

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 6.7(a)

 

***

 

120

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 6.7(b)

 

***

 

121

--------------------------------------------------------------------------------


 

SCHEDULE 10.3(a)

 

Press Release

 

For immediate release:

 

Contacts:

Paul Fitzhenry

November 21, 2005

 

 

Pfizer Inc

 

 

 

(212) 733-4637

 

 

 

 

 

 

 

Pam Murphy

 

 

 

Incyte Corporation

 

 

 

(302) 498 6944

 

Pfizer and Incyte Enter Collaborative Research and License Agreement for the
Development and Commercialization of CCR2 Antagonists

 

Pfizer gains worldwide development and commercialization rights across a broad
range of indications

 

Incyte may receive up to $803 million in payments and retains rights in multiple
sclerosis and an additional undisclosed indication

 

New York, NY, and Wilmington, DE – November 21, 2005 Pfizer Inc., (NYSE: PFE)
and Incyte Corporation (NASDAQ: INCY) announced today that the two companies
have entered into a global collaborative research and license agreement for the
development, manufacture and marketing of novel oral CCR2 antagonists.

 

Under the agreement:

 

•                  Pfizer gains exclusive worldwide development and
commercialization rights to Incyte’s portfolio of CCR2 antagonist compounds, the
most advanced of which is currently in Phase IIa studies in rheumatoid arthritis
and insulin-resistant obese patients. Pfizer’s rights extend to the full scope
of potential indications, with the exception of multiple sclerosis and one other
undisclosed indication, where Incyte retains exclusive worldwide rights, along
with certain compounds. Incyte will not have obligations to Pfizer on
pre-clinical development candidates it selects for pursuit in these indications.

 

•                  Incyte will receive an upfront payment of $40 million and
will be eligible to receive additional milestone payments of up to $743 million
for the successful development and commercialization of CCR2 antagonists in
multiple indications, as well as royalties on worldwide sales.

 

•                  Pfizer will purchase $20 million in convertible subordinated
notes, with $10 million to be issued within 20 days after the effective date of
the agreement and another $10 million to be issued after Incyte files an
Investigational New Drug Application in a retained Incyte indication. The notes
will bear no interest and will be convertible into Incyte common stock at a
premium.

 

122

--------------------------------------------------------------------------------


 

•                  Pfizer will also provide research funding to Incyte to
support the continued expansion of the CCR2 compound portfolio.

 

The agreement is subject to antitrust review and approval, and other standard
closing conditions.

 

“This transaction is a further step in our strategy to augment Pfizer’s internal
research and development efforts with high-potential, externally sourced product
candidates and technologies,” said Martin Mackay, Pfizer Senior Vice President
Worldwide Research and Technology. “We are excited about Incyte’s CCR2
antagonist program and its potential use in treating a range of chronic diseases
with significant unmet medical need.”

 

Paul A. Friedman, M.D., President and CEO of Incyte, stated: “Our CCR2
antagonist program has the potential to generate multiple products in a variety
of major indications, and Pfizer, with its unique breadth of capabilities, is
ideally positioned to maximize the value of the program to patients. The deal
structure, which provides for us to retain certain compounds for our independent
pursuit in two potentially high-value specialty indications, supports our
efforts to build a leading drug discovery and development company. We look
forward to working with Pfizer to realize the full potential of our first
internally-developed program.”

 

About CCR2 Antagonism

 

The chemokine receptor CCR2 has a central role in the establishment and
maintenance of chronic inflammatory processes. CCR2 and its primary ligand,
MCP-1, represent a critical signaling pathway for the recruitment of peripheral
blood monocytes to sites of immune-mediated inflammation, where they become
inflammatory macrophages. Macrophages are among the predominant cell types found
at sites of chronic inflammation, and clinical observations show a close
correlation between lower macrophage burden, reduced severity of disease, and
improved outcomes in rheumatoid arthritis. There is a growing body of evidence
that the presence of inflammatory macrophages contributes to the pathogenesis of
numerous other disorders, and positive effects of blockade of the CCR2/MCP-1
axis have been shown in animal models of rheumatoid arthritis, multiple
sclerosis, diabetes, atherosclerosis, neuropathic pain and inflammatory bowel
disease.

 

About Pfizer

 

Pfizer Inc discovers, develops, manufactures and markets leading prescription
medicines, for humans and animals, and many of the world’s best-known consumer
brands.

 

About Incyte

 

Incyte Corporation is a Wilmington, Delaware-based drug discovery and
development company with a growing pipeline of oral compounds to treat HIV,
inflammation, cancer and diabetes. The company’s most advanced product
candidate, dexelvucitabine, DFC (formerly Reverset) is an oral, once-a-day
therapy in Phase IIb clinical development to treat patients with HIV infections.
The company’s lead internal compounds include INCB3284, a proprietary oral CCR2
antagonist that is in Phase II development for a number of inflammation-driven
diseases, and INCB7839, a proprietary oral sheddase inhibitor that is in

 

123

--------------------------------------------------------------------------------


 

Phase I development as a potential treatment for cancer. Incyte has several
other early drug discovery programs underway in the areas of cancer,
inflammation, diabetes and HIV.

 

Forward Looking Statements

 

PFIZER DISCLOSURE NOTICE: The information contained in this release is as of
November 21, 2005. Pfizer assumes no obligation to update any forward-looking
statements contained in this release as the result of new information or future
events or developments.

 

This release contains forward-looking information about an agreement between
Pfizer Inc. and Incyte Corporation and about possible product candidates that
may be developed from Incyte’s portfolio of compounds and the potential benefits
of such product candidates. This information involves substantial risks and
uncertainties including, among other things, the satisfaction of conditions to
closing the agreement; the uncertainties inherent in research and development
activities; decisions by regulatory authorities regarding whether and when to
approve any drug applications for product candidates that may be developed from
Incyte’s portfolio of compounds as well as their decisions regarding labeling
and other matters that could affect the commercial potential of any such product
candidates; and competitive developments.

 

A further list and description of risks and uncertainties can be found in
Pfizer’s Annual Report on Form 10-K for the fiscal year ended December 31, 2004
and in its reports on Form 10-Q and Form 8-K.

 

INCYTE DISCLOSURE NOTICE: Except for the historical information contained
herein, the matters set forth in this press release, including statements with
respect to the purchase of convertible subordinated notes, the potential
indications and benefits of CCR2 antagonist compounds, and the potential
benefits from and payments under the agreement, are all forward-looking
statements within the meaning of the “safe harbor” provisions of the Private
Securities Litigation Reform Act of 1995. These forward-looking statements are
subject to risks and uncertainties that may cause actual results to differ
materially, including the satisfaction of conditions to closing the agreement
and the sale of the convertible subordinated notes, the high degree of risk
associated with drug development and clinical trials, results of further
research and development, the impact of competition and of technological
advances, and other risks detailed from time to time in Incyte’s filings with
the Securities Exchange Commission, including its Quarterly Report on Form 10-Q
for the quarter ended September 30, 2005. Incyte disclaims any intent or
obligation to update these forward-looking statements.

 

124

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 10.3(b)

 

Permitted Disclosures

 

•                  Signing of this Agreement

•                  Effective Date of this Agreement and receipt of payment
pursuant to Section 8.1

•                  Achievement of Event Milestones set forth in Section 8.2(a)

•                  Achievement of Commercial Milestones set forth in Section 8.3

•                  ***

•                  If a Pfizer Indication becomes a Reverted Indication pursuant
to Section 11.4 and reversion, if any, of any Compound for such Reverted
Indication

•                  Termination of the Agreement pursuant to Section 11.2 or 11.3

 

125

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

SCHEDULE 10.4

 

***

 

126

--------------------------------------------------------------------------------